  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 1 of 101. PageID #: 6863




                                       MEMORANDUM



TO:               HONORABLE JUDGE SOLOMON OLIVER, US DISTRICT COURT

COPY:             KARRIE HOWARD, DIRECTOR OF PUBLIC SAFETY
                  CALVIN WILLIAMS, POLICE CHIEF
                  GREG WHITE, OFFICE OF THE MAYOR
                  BARBARA LANGHENRY, DIRECTOR OF LAW
                  GARY SINGLETARY, CHIEF COUNSEL
                  JUSTIN HERDMAN, UNITED STATES ATTORNEY
                  TIMOTHY MYGATT, DEPUTY CHIEF – CRT
                  JONAS GEISSLER, CRT
                  NICOLE PORTER, CRT
                  MEHVEEN RIAZ, CRT
                  LYNN BUCK, AUSA
                  MICHELLE HEYER, AUSA
                  HEATHER TONSING VOLOSIN, AUSA

FROM:             HASSAN ADEN, MONITOR
                  CLEVELAND MONITORING TEAM

SUBJECT:          MONITORING TEAM REVIEW OF DIRECTOR OF PUBLIC SAFETY
                  DISCIPLINARY DECISIONS

DATE:             JUNE 15, 2020




  I.       EXECUTIVE SUMMARY

        Pursuant to the Consent Decree between the United States and the City of Cleveland, the

Monitoring Team has engaged in a ongoing review of the performance of the Cleveland Division

of Police’s disciplinary systems. We have regularly reviewed disciplinary decisions, monitored a

number of pre-disciplinary hearings, and examined data and information relating to discipline and

accountability.




                                             Page 1
    Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 2 of 101. PageID #: 6864




        This is the first published review of CDP discipline by the Monitoring Team and is focused

on whether discipline decisions by the Director of Public Safety have complied with the Consent

Decree and the Disciplinary Matrices revised by the Division effective January 1, 2014, January

1, 2018 and August 12, 20191.

        Within that context, the Monitoring Team has now reviewed and evaluated all cases in

which the Director of Public Safety imposed discipline on police officers from March 2018

through May 2020. In the City of Cleveland, pursuant to Chapter 25, Section 119 of the City

Charter, and unlike many other jurisdictions across the country, the Chief of Police cannot impose

discipline of more than 10 working days suspension or independently fire an officer. Instead, that

determination must be made by the Director of Public Safety.

        As such, the Monitoring Team chose to focus on the disciplinary decisions heard and

decided by the Director of Public Safety precisely because they involve the most significant

incidents of misconduct by CDP employees. For officers and community members alike to have

confidence in the City’s ability to hold officers accountable, discipline decisions made by the

Director must be consistent, transparent, reasonable, and fair.

        The Monitoring Team concludes that the City of Cleveland is out of compliance with

respect to paragraph 245 of the Consent Decree as it relates to discipline imposed by the Director

of Public Safety during the reviewed period. Specifically, the Monitoring Team makes the

following findings:

    1) Decision-making with respect to the imposition of discipline was frequently non-

        compliant with the Disciplinary Matrix, demonstrating a clear failure to act in


1
  A separate review of CDP disciplinary processes will be required to examine the reasonableness of disciplinary
decisions made by the Chief of Police, the reasonableness of decision-making as it relates to “not sustained”
findings and dismissals of cases, the reasonableness of findings relating to cases referred by the Police Review
Board and the timeliness of the various components of the disciplinary system.

                                                      Page 2
Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 3 of 101. PageID #: 6865




   accordance with the requirements of the Consent Decree. Unless and until the City ensures

   that CDP employees are fairly and consistently disciplined for serious violations of law

   and policy, the City will be unable to build an accountability system that guarantees fair

   treatment to officers and has legitimacy with the community.

2) When discipline was consistent with the Matrix, a clear pattern of imposing discipline

   at the low end of the discipline range emerged. Of particular concern, the Director

   generally failed to impose sufficiently serious discipline against officers for integrity-

   related offenses, in violation of the Consent Decree requirement that discipline be imposed

   “based on the nature of the allegation.” Going forward, the City will need to review

   assignments of officers who have been sustained for integrity-related violations and ensure

   appropriate disclosure to criminal justice system stakeholders.

3) The consistent lack of sufficient, written justification or explanation for the rationale

   for specific disciplinary decisions frustrated an objective evaluation of whether the City

   of Cleveland was complying with the Consent Decree. The Consent Decree (paragraph

   245) requires that disciplinary decisions be fair and consistent “and that mitigating and

   aggravating factors are identified and consistently applied and documented.” Not only did

   the Director fail to document sufficient rationale for his decision-making in any of the cases

   decided during the review period, he failed to do so after notice from the Monitoring Team

   (via a memorandum dated February 8, 2019). Any continued failure to document the

   rationale for decision-making in these cases will make it impossible for the Court to

   conclusively establish whether or not the new Director is following the requirements of the

   Disciplinary Matrix, which is required, per paragraph 246 of the Consent Decree, “to

   ensure consistency in the imposition of discipline…” Ultimately, the burden is on the City



                                           Page 3
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 4 of 101. PageID #: 6866




           to demonstrate compliance – the Monitoring Team and the Court should not have to search

           for it. If the Department of Public Safety does not immediately begin to comprehensively

           document the rationale, explanation, and justification for all discipline determinations

           made going forward (to include providing reasoning for declining to impose discipline),

           the Monitor will recommend that the Court issue a supplementary order of the Court

           compelling the City do so.

       4) The lack of timeliness in imposing discipline by the Director of Public Safety after

           conducting pre-disciplinary hearings, appears to be unreasonable. The failure to

           impose fair, consistent, and timely discipline prevents the type of legitimacy and

           transparency necessary to re-establish a “strong relationship that is built on mutual trust

           and respect” between the Division of Police and the Cleveland community.2

       5) A decision by the Director of Public Safety, on August 14, 2018, to continue to

           employ two officers with the CDP negatively impacted the potential sustainability of

           reform efforts within the Cleveland Division of Police. This decision is further

           discussed in Addendum A to this report, and in brief in Case No. 15 below.

           The Monitoring Team stands at the ready to work with the Parties to establish a

meaningful process for ensuring the fair, thorough, objective, and timely imposition of discipline

going forward as the City works to comply with the Consent Decree.

    II.         INTRODUCTION & FINDINGS

           Police agencies must appropriately manage officer performance to ensure constitutional

and effective law enforcement. A critical aspect of this is ensuring the imposition of fair and

appropriate corrective action or discipline when officers have not met an agency’s performance



2
    Dkt. 7-1, Introduction, p. 1.

                                                  Page 4
    Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 5 of 101. PageID #: 6867




expectations. Accordingly, the Settlement Agreement between the Department of Justice and the

City of Cleveland addressing the Cleveland Division of Police (“CDP”) includes the following

provisions:

              •   Paragraph 176: The City and CDP will ensure that all allegations of officer

                  misconduct, whether internally discovered or alleged by a civilian, are fully, fairly,

                  and efficiently investigated; and that all investigative findings are supported by a

                  preponderance of the evidence and documented in writing; and that all officers who

                  commit misconduct are held accountable pursuant to a disciplinary system that is

                  fair, consistent, and provides due process.3

              •   Paragraph 245: CDP will ensure that discipline for sustained allegations of

                  misconduct comports with due process, and is consistently applied, fair, and based

                  on the nature of the allegation, and that mitigating and aggravating factors are

                  identified and consistently applied and documented.4

              •   Paragraph 247: All disciplinary decisions will be documented in writing.5

         Pursuant to the aforementioned paragraphs of the Consent Decree, the Monitoring Team

has for some time been reviewing the performance of the City of Cleveland’s disciplinary systems.

It has regularly reviewed disciplinary decisions, monitored a number of pre-disciplinary hearings,

and examined data and information relating to discipline and accountability.

         In the City of Cleveland, pursuant to Chapter 25, Section 119 of the City Charter and unlike

many other jurisdictions across the country, the Chief of Police cannot impose discipline of more

than a 10-working day suspension or independently fire an officer. Instead, that determination



3
  Dkt. 7-1.
4
  Id.
5
  Id.

                                                  Page 5
    Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 6 of 101. PageID #: 6868




must be made by the Director of Public Safety. Given that the disciplinary decisions made in the

cases heard and decided by the Director of Public Safety involve the most significant incidents of

misconduct by CDP employees, the Monitoring Team has chosen these cases for its first

comprehensive review of CDP discipline to determine to what extent recently imposed discipline

on CDP employees by the Department of Public Safety has complied with the above-noted

provisions of the Consent Decree and in accordance with the Disciplinary Matrixes revised by the

Division effective January 1, 2014, January 1, 2018, and August 12, 2019. The latter two were

subsequently approved by the Court.

         The Monitoring Team has now reviewed and evaluated all thirty-nine cases wherein the

Director of Public Safety or his designee has imposed discipline on police officers between March

2018 and 2020. This population of cases reviewed is distinct from those cases where the Chief of

Police imposed discipline upon CDP employees. Additionally, the review did not consider

discipline imposed by the Director as the result of any Police Review Board appeals of findings

previously made by the Chief of Police, nor does it include any cases where an officer resigned

prior to the imposition of any discipline by the Director. Finally, additional cases pertaining to the

discipline imposed by the Director on fifteen police recruits were not included in this evaluation,

as these cases were previously reviewed by the Monitoring Team and were the subject of an

informational memorandum, provided to the City on January 14, 2019, that involved issues

distinguishable from the population of cases evaluated herein.

         The review also excluded any cases where the Director dismissed the charges and declined

to impose any discipline6.


6
  However, while conducting the review, the Monitoring Team noted that, in the two cases dismissed for timeliness
during the review period, both involved police Lieutenants and there was no documentation of the rationale for those
findings. There were also significant internal delays, without explanation, in the forwarding of these cases from the
Chief’s Office to the director (a delay of almost seven months) as well as in the completion of the charging letters (a

                                                        Page 6
   Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 7 of 101. PageID #: 6869




        As stated earlier, thirty-nine (39) cases were reviewed in all. These cases involved forty-

six (46) officers, including one (1) Commander, two (2) Lieutenants, four (4) Detectives, eight (8)

Sergeants, twenty-six (26) police officers, one (1) Traffic Control Officer and four (4) Dispatchers.

Twenty-one (21) of the cases, involving twenty-seven (27) officers, were adjudicated in 2018.

Another fourteen (14) cases, involving fourteen (14) officers, were adjudicated in 2019. A final

group of four cases involving five officers were adjudicated in 2020.7

        The Monitoring Team reviewed disciplinary letters and charging letters, pre-disciplinary

hearing transcripts, and the Internal Affairs investigations in each of these cases. The Monitoring

Team compared the discipline that was ultimately imposed to what is required by the relevant

version of the CDP’s Disciplinary Matrix.

        From this review, the Monitoring Team was able to make several findings, which are

summarized here and discussed in greater detail in the body of the report:

Finding #1: Overall, discipline determinations were frequently inconsistent or non-
compliant with the Disciplinary Matrix. When it was compliant, imposed discipline was
often, without adequate explanation or justification, at the low end of the discipline range.

        Overall, the Director of Public Safety’s decision-making with respect to the imposition of

discipline either failed to comply with the Court-approved Disciplinary Matrix or was

unreasonably lenient given the facts known to the Monitoring Team. In close to 37% of the cases

reviewed (n=17), the discipline imposed was not consistent with the classifications and

disciplinary ranges required by the matrix. In another 32% of the cases (n=15), while imposing

discipline within the classifications and ranges called for by the matrix, the Director either

exercised his discretion to impose discipline on the lower end of the disciplinary spectrum or chose


delay of almost four months). As the Monitoring Team continues its review of Cleveland disciplinary systems, it
will ensure scrutiny of delayed internal processes that lead to timeliness dismissals.
7
  One 2020 case involved two officers, one of whom was disciplined in 2019, but the case was not completely
adjudicated until 2020 when the second officer received his disciplinary order (Case No. 37).

                                                      Page 7
    Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 8 of 101. PageID #: 6870




to impose suspensions in lieu of termination, resulting in a pattern of reduced discipline. In all of

those cases, the discipline decisions were determined without apparent justification or explanation.

In one case,8 there was insufficient written documentation for the Monitoring Team to evaluate the

decision one way or another. In two other cases, the Director made his decision with insufficient

information,9 as he failed to ask for additional investigation from Internal Affairs, or wait for

Internal Affairs to complete its investigation before taking action. In only 24% of the cases did the

Director impose discipline that was consistent with the matrix and reasonable given the

explanations provided by the Director (n=11).10 Unless and until the City impartially applies the

Court-approved Disciplinary Matrix, it cannot reach compliance with the Decree and cannot

demonstrate, to CDP officers or members of the public, that it is impartially and meaningfully

dealing with misconduct.

Finding #2: The continuing failure of the Director of Public Safety to provide sufficient,
written justification or explanation for the rationale for specific disciplinary decisions
impedes an objective evaluation of whether the City of Cleveland is complying with the
Consent Decree.

         The Monitoring Team’s review of discipline was substantially hindered by the ongoing

failure to provide sufficient justification or explanation for his rationale for making discipline

determinations.

         The Monitoring Team previously reviewed nine cases involving sustained findings for

integrity-related violations.11 It provided a memorandum to the City on February 8, 2019 for its

consideration, noting that “[i]n the reviewed cases, the Director of Public Safety and the Chief of


8
  See Case #23.
9
  In one case (Case #21), the Director failed to order Internal Affairs to conduct additional investigation. In another
case (Case #27), the Director adjudicated the case before the completion of the Internal Affairs investigation.
10
   In four of these cases, although employees were appropriately terminated, the arguments for termination were
compelling.
11
   “Integrity-related violations,” as defined herein, include sustained allegations that would lead a reasonable
adjudicator to conclude that the case involved untruthful statements or acts that would require a court to consider
whether the acts are disclosable pursuant to Brady v. Maryland (See discussion, infra, at p. 13).

                                                         Page 8
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 9 of 101. PageID #: 6871




Police consistently failed to document any clear rationale for their decision-making, in violation

of paragraph 247 of the Consent Decree which requires that “all disciplinary decisions will be

documented in writing.” The Team further noted that:

           Although the imposition of discipline in these cases was documented in letters
           addressed to the subject officers, there was no documentation of the Director of
           Public Safety or Chief’s reasoning underlying their disciplinary decisions other
           than general references to the Disciplinary Matrix and minimal references to the
           lack of prior discipline as a mitigating factor. Thus, the communication tended to
           outline what the decision was but did not explain precisely why that decision was
           made and on what facts that determination relied. In addition to being contrary to
           the Consent Decree, such a practice lacks transparency and accountability – the
           absence of which can lead the community, other officers and the Monitoring Team
           to question whether or not bias, interest, or some other impermissible motive was
           implicated in the decision-making process.

         Since that memorandum, the Director continued to adjudicate cases without providing any

written rationale for his decision-making. Given the lack of rationale provided, the Monitoring

Team was required to conclude that the decision-making by the Director was non-compliant with

the Consent Decree in the cases where discipline was imposed at any end of the spectrum without

any apparent justification.

         The Consent Decree requires the application of discipline that, among other things, is “based

on the nature of the allegation” and that appropriately takes into account “mitigating and

aggravating factors” that “are identified and consistently applied and documented.”12 Unless the

new Director begins to expressly identify mitigating and aggravating circumstances and

demonstrate how they are being consistently applied, per the requirements of paragraph 245, the

City cannot establish that discipline decisions in individual matters are not arbitrary, capricious,

intentionally biased, unfair, unfounded, insubstantially supported by evidence established during

an investigation, or otherwise. However, even more fundamentally, without discipline decisions



12
     Dkt. 7-1 ¶ 245

                                                 Page 9
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 10 of 101. PageID #: 6872




clearly explained and justified in writing, CDP officers will never be assured that they are getting

a fair shake – and Cleveland community members can never have confidence that the City is

impartially and comprehensively addressing instances of poor performance and officer

misconduct.

Finding #3: The Director generally failed to impose serious discipline against officers for
integrity-related offenses, in violation of the Consent Decree requirement that discipline be
imposed “based on the nature of the allegation.” An amendment to the Disciplinary Matrix
adopted by the City, in response to the Monitor’s prior report, has the potential to bring
CDP closer to compliance.

         Of the cases reviewed in this evaluation, half of the officers disciplined by the Director of

Public Safety for misconduct (50%)13 were sustained for violations involving deception.14 In only

three of these cases was the officer terminated from employment with the CDP.15 However, the

integrity issue did not appear to be the driving force behind the termination decision in one of the

three cases.16

         Given these findings, the Monitoring Team has concluded that the suspensions ultimately

given by the Director to CDP officers who have lied to Internal Affairs, CDP supervisors, or in

court proceedings, were generally inconsistent with paragraph 245 of the Consent Decree, which

requires the City to “ensure that discipline for sustained allegations of misconduct…is…based on

the nature of the allegations.” For those integrity-related cases where suspensions were imposed,

the suspensions ranged from 8 to 30 days without pay.

         In all twenty-three (23) of these cases, however, there was evidence that each officer either

knowingly and intentionally lied to, or withheld information from, Internal Affairs, OPS, CDP

Command Staff or a judicial officer. This would lead a reasonable observer to question the


13
   23 out of 46.
14
   See cases identified by an “*” in Chart 1.
15
   Case #18, Case #26 & Case 33 (involving a police dispatcher convicted of theft related crimes).
16
   Case #18.

                                                      Page 10
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 11 of 101. PageID #: 6873




potential truthfulness and integrity of these officers in the long-term. As previously noted, the

Director did not document any specific mitigating evidence in any of these cases to explain why

he chose to impose discipline less than termination.

         As we noted in our February 8, 2019 memorandum:

         Any failure on the part of a police agency to systemically and critically evaluate the
         impact of retaining an officer with integrity issues has the potential to not only
         negatively impact the agency’s ability to investigate and prosecute criminal
         activity, but also has the potential to negatively impact the public’s perception of
         the agency and ultimately the community’s willingness to support the police
         department in its important work of maintaining public safety.

         In the latter part of 2019, the City proposed and the Court approved an amendment to

CDP’s disciplinary matrix17 which allows for the “presumptive termination” of an officer who has

been sustained for making a false report or statement, untruthfulness or dishonesty. If the new

Director of Public Safety follows the requirements of the new matrix, the CDP may have the

opportunity to reach compliance in this area.

Finding #4: In order to come into compliance, the CDP must identify those officers who have
been sustained, but not been terminated, for integrity-related violations; confer with the
appropriate prosecutorial agencies; and develop and implement a plan to mitigate future
potential harm to prosecutions of criminal cases, the administration of justice, and to protect
public safety.18

         In our February 8, 2019 memorandum, the Monitoring Team addressed the negative

implications of a sustained finding for an integrity violation and its impact on the effective delivery

of police services:

         When a police agency concludes that an officer has intentionally and deliberately
         lied about a material fact in an official capacity, any decision to impose discipline
         less than termination has the potential to cause operational challenges for the
         agency. The police agency has a responsibility to advise and confer with

17
  Dkt. 277, approved 8/27/19.
18
  The City has represented that it refers all sustained findings of discipline to the County Prosecutor’s Office,
including integrity-related cases, and that it has established clear internal protocols to ensure this occurs. There is a
continuing question, however, as to what actions, if any, the Division takes to ensure that officers who are identified
as having credibility issues by City or County prosecutors received appropriate assignments within in the Division.

                                                        Page 11
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 12 of 101. PageID #: 6874




       prosecutors to determine to what extent the misconduct may be disclosable and
       what impact it may have on future criminal cases in which the subject officer may
       become involved. All of this may impact an officer’s ability to fulfill his or her role
       as a police officer given that, as a condition of employment, an officer is expected
       to be able to gather and collect evidence and testify in court.

       Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, prosecutors have a

constitutional duty to disclose to a criminal defendant any favorable, material evidence known to

the prosecution team. Favorable evidence has been defined to include any evidence that would

potentially help the defense because it is “exculpatory” or because it tends to impeach a material

witness and is significant enough to create “a reasonable probability” of a different outcome if it

is disclosed. United States v. Bagley, 473 U.S. 667 (1985). The Supreme Court later held in Kyles

v. Whitley, 514 U.S. 419, 437 (1995), that “the individual prosecutor has a duty to learn of [and

disclose to a defendant] any favorable evidence known to the others acting on the government’s

behalf in the case, including the police.”

       As such, prosecutors have a Constitutional obligation to obtain and disclose evidence

which tends to impeach any police officer who may be a material witness in a criminal prosecution.

Where an officer’s testimony is “significant,” evidence that the officer has been previously

untruthful in an official capacity would potentially be material and disclosable. As noted in the

Introduction to this memorandum, the Monitoring Team believes that it will be necessary for the

CDP to review all integrity-related cases referenced herein, where the offending officer was not

terminated, to establish the impact of the failure to terminate and determine whether current

assignments are consistent with the needs of the criminal justice system and public safety.

       In the introduction to the Consent Decree, the City affirmed that it is “committed to

ensuring that police services in Cleveland are delivered in a manner that is constitutional, effective,




                                                Page 12
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 13 of 101. PageID #: 6875




and consistent with community values, while preserving officer and public safety.”19 In order to

comply with these aspirations, the CDP must design and implement a plan to appropriately assign

officers whose disciplinary background could negatively impact the Division’s ability to support

criminal prosecutions—and have a direct impact on the fairness and integrity of the criminal justice

system and safety of the public.

Finding #5: The Department is not in compliance with respect to timeliness in the imposition
of discipline: specifically, the amount of time it takes to issue discipline after conducting pre-
disciplinary should be generally improved.

         The Monitoring Team analyzed all discipline imposed from March 2018 through May,

2020 (as well as all pre-disciplinary hearings conducted during that period) to determine how long

it takes the Director to impose discipline after having conducted a pre-disciplinary hearing.20 As

of June 1, 2020, there were four cases involving seven officers where pre-disciplinary hearings

had been conducted but discipline not yet imposed.21

         The Monitoring Team found that the average (mean) number of days for the Director to

impose discipline on the officers who had pre-disciplinary hearings and findings letters delivered

during the period of the review was 36.75 days.22 Cases ranged from one case being completed in

one day to one case that took 258 days to complete.

         Overall, the average number of days to impose discipline (as well as the number of cases

where the delays exceeded the average) is excessive, which compromises the legitimacy perceived

by officers and undermines the objectives of the imposition of discipline to control officer conduct.




19
   Dkt. 7-1, Introduction, p. 1.
20
   The Monitoring Team did not include five cases involving 15 police recruits in the population of cases considered
as those cases involved a unique set of facts and a unique resolution process.
21
   In two of those cases, pre-disciplinary hearings were conducted more than 6 months prior to the writing of
this report.
22
   Eight of the officers waived their pre-disciplinary hearings; as such, those cases are not included in the population
evaluated for timeliness between pre-disciplinary hearings and the imposition of discipline.

                                                        Page 13
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 14 of 101. PageID #: 6876




The Monitoring Team believes that it should reasonably take no more than 30 days for the Director

to make a disciplinary decision and impose that discipline upon a subject officer.

            Number of cases by number of days between pre-disciplinary hearings and
                   imposition of discipline. (January 1, 2018 - June 1, 2020)


 15
 10
  5
  0
          <10        11 to 20    21 to 30     31 to 40     41 to 60    61 to 90       > 90
III.       THE FACTS OF THE CASES REVIEWED GENERALLY DO NOT APPEAR
           TO SUPPORT THE IMPOSITION OF MITIGATED DISCIPLINE AS
           IMPOSED BY THE DIRECTOR OF PUBLIC SAFETY.

       The remainder of this memorandum summarizes the Monitoring Team’s specific findings

and conclusions relating to the review of the cases noted above. Although the amended

Disciplinary Matrix promises a greater likelihood of compliance, at least with respect to integrity-

related cases, going forward, the issues raised by these cases suggest that substantial progress must

still be made by the City to achieve compliance with the Settlement Agreement with respect to

accountability, transparency, and officer discipline. The Monitoring Team will be required to

conduct additional reviews of discipline cases in 2020 and beyond before it can report to the Court

whether compliance has been achieved across a material number of cases, span of time, and

involved officers.

       Attached to the memorandum are copies of the relevant versions of the Disciplinary

Matrices in place at the time that the Director considered the respective cases that were reviewed

by the Monitoring Team:

       A. General Police Order 1.11.1 (Disciplinary Guidance) (effective 1/1/14)
          (Attachment A)
       B. General Police Order 1.11.1 (Disciplinary Guidance) (effective 1/1/18) and
          Group Violation Chart (12/5/17). (Attachment B)
                                               Page 14
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 15 of 101. PageID #: 6877




         C. General Police Order 1.11.1 (Disciplinary Guidance) (effective 8/12/19)
            (Attachment C)

         The cases below are presented in chronological order (based on dates of issuance of each

disciplinary letter) rather than based on gravity or relative significance. The occurrence of

particularly stark fact patterns throughout the time period considered should be noted.23

Case No. 1:

         A CDP Commander and two police Sergeants were sustained for neglect of duty after one

of the Sergeants, while working as a Detective, failed to conduct timely investigations of 60 sex

crimes cases.24 The then-Detective’s supervising Sergeant was sustained for knowingly allowing

the Detective to take the cases with him when he was promoted and transferred from the Sex

Crimes Unit and failing to take appropriate action to recover the case files. The Commander was

sustained for knowingly allowing the newly-appointed Sergeant to take the cases with him to his

new assignment, for failing to follow-up on the status of those cases, and for failing to notify the

Sergeant’s new chain-of-command.

         On March 12, 2018, the Director of Public Safety demoted the Commander to the lesser

rank of Captain, suspended the Supervising Sergeant for 15-days without pay, and demoted the

newly appointed Sergeant back to Patrol Officer. Justification for the sustaining of the findings

was contained in letters to the involved officers. Aggravating factors were noted, including

“repeated violations over an extended period of time,” and the “potential serious impact upon

victims, citizens and other non-police individuals.” With respect to the Commander, a letter noted




23
   Appendix 1 (page 64) summarizes the Monitoring Team’s conclusions with respect to our case evaluations on a
case-by-case basis.
24
   It was specifically alleged that from January 1, 2014 to June 2015, while assigned as a Detective in the Sex
Crimes Unit, the Detective failed to property investigate sixty (60) 2014 sex crime cases assigned to him for
investigation. It was further alleged that on June 27, 2015, he took those cases with him to his new assignment and
failed to conduct any additional investigation from that date through March 9, 2016.

                                                     Page 15
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 16 of 101. PageID #: 6878




that he had previously been issued a written reprimand for allowing an employee under his

command to mismanage investigations.

       Although the discipline imposed on the supervising Sergeant was within the range

permitted by the then-existing Disciplinary Matrix (See, Attachment “A”), the existence of

unaddressed aggravating factors begs the question of why the discipline ultimately imposed was

on the low side of the discipline permitted. The case involved a gross neglect of duty with the

aggravating factors cited above. As such, the Matrix called for from a minimum 10-day

suspension, “up to a 30-day suspension without pay, demotion or termination.”

       This case also involved a Detective who had been recently promoted to Sergeant and while

the decision of the Director of Public Safety to demote the Sergeant to the rank of Patrol Officer

was consistent with the Disciplinary Matrix, it was simply a remedial action, not additional

discipline. The disciplinary letter specifically noted that the Sergeant “engaged in this course of

misconduct before, and while you were being considered for promotion to your current rank of

Sergeant.” The discipline letter further noted that had this information been made known to the

Director when he approved his promotion, “it would have been material information in making

[the] promotion decision.”.

Case No. 2:

       On November 13, 2014, two officers – a field training officer and a probationer – failed to

request emergency medical service (EMS) assistance for a female experiencing a mental health

crisis who appeared to lose consciousness while being restrained by the officers. EMS was only

requested upon the arrival of a supervisor to the scene. The female later died and the manner of

death was deemed to be a homicide, with the female’s restraint in a prone position identified as a

contributing factor in the death.



                                              Page 16
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 17 of 101. PageID #: 6879




       In disciplinary letters dated March 12, 2018, the Field Training Officer received a 10-day

suspension; the probationer received a Written Reprimand. Although the Director recognized that

the specifications needed to be classified as a Category III violation, the 10-day suspension

imposed on the Field Training Officer was at the low end of the Matrix for a first offense, Group

III violation where there are no aggravating factors present.

       It is entirely unclear how in this case, which involved an actual in-custody death, the

woman’s death would not be considered to be an aggravating factor. Given the violation was a

Group III violation, the penalty imposed was, in fact, the minimum penalty permitted. For the

probationary officer, the Director downgraded the Offense to a Group 1 and issued a written

reprimand. Although the officer’s probationary status may have been a mitigating factor for

consideration in determining the appropriate discipline, it was used twice in this case – first to

downgrade the incident to a Group I violation and then as mitigation in determining the penalty

for the Group 1 offense. That is, the mitigating factor of the probationary officer’s lack of

experience was used once to make the allegation class less serious under the disciplinary matrix

and then yet again to impose less significant discipline within that less-serious offense class. This

double counting of mitigating factors is especially questionable where the underlying neglect of

duty could reasonably run the risk of injury or death, which did, in fact, occur.

Case No. 3:

       An officer was sustained for obtaining possession of a vulnerable person’s debit card and

making an unauthorized withdrawal of $403.50 on July 31, 2015. The victim resided at a homeless

shelter where the officer worked secondary employment. The officer befriended the victim and

assisted her with her finances. The officer eventually withdrew money from an ATM machine




                                               Page 17
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 18 of 101. PageID #: 6880




without the victim’s permission and was required to make full restitution prior to the County

prosecutor agreeing not to file criminal charges.

       The officer was given a 15-day suspension. The incident was classified as a “Group III

offense, first offense,” with no active discipline history. The suspension was given as part of a plea

agreement between the Director and the subject officer, who agreed not to appeal the decision.

       The imposed discipline was not consistent with the Disciplinary Matrix in place at the time

of the decision. The matrix called for discipline of 10 to 30 days for first time Group III violations

where there was no prior disciplinary history. As such, the 15-day suspension imposed fell at the

lower end of the range for a first-time Group III violation. However, aggravating factors were

clearly present: the officer inappropriately took responsibility for a particularly vulnerable person,

and the payment of restitution could have been considered indicative of guilt of a criminal theft.

At the least, those aggravating factors needed to be addressed when imposing discipline at the

lower range of the Matrix. However, this violation could also have been fairly determined to be an

offense involving gross immorality, which requires either a suspension of 30 days or termination

under the Matrix.

       Because the officer was sustained for taking money without authorization as part of an

inappropriate relationship with a vulnerable person befriended during secondary employment and

because of the possible Brady implications – given that theft is commonly considered a crime of

moral turpitude – at the very least, a thoughtful explanation of why the Matrix was not used to

impose either the maximum suspension in lieu of termination or termination was required.

However, the Director of Public Safety provided no rationale, justification, or explanation for

making the discipline determination. Therefore, the Director and City cannot demonstrate that the




                                               Page 18
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 19 of 101. PageID #: 6881




imposed discipline was fairly based on the nature of the allegations, the content of the underlying

investigation, and a fair weighing of the mitigating and aggravating factors identified.

Case No. 4:
       On June 13, 2017, the subject officer failed to enter an arrestee’s identification card that

had been identified as contaminated with drug residue into evidence. This resulted in the exposure

and hospitalization of another officer. On September 15, 2017, the subject officer, while off duty,

was the subject of a domestic violence complaint. He was found to have been insubordinate to a

superior officer, disturbed the peace, and refused to properly identify himself. On October 6, 2017,

the subject officer was arrested, while off duty, for operating a vehicle while intoxicated (OVI)

and for failure to secure his service weapon. The next day, shortly after being released from

custody, the officer was cited for driving while under suspension and speeding.

       During the course of his interview with Internal Affairs and at his pre-disciplinary hearing,

the officer expressed remorse and indicated that “alcohol is a problem for me.” He stated that he

had stopped drinking and, as a result, “things have been going a lot smoother.” The officer denied

knowing that his license was immediately suspended after he failed his breath test and was arrested

for OVI.

       The Director of Public Safety imposed a suspension of 18 days without pay pursuant to a

plea agreement with the officer, who agreed not to appeal the discipline and to cooperate with two

unannounced drug tests to be administered by the City, “on a date and time solely determined by

the City.” As per the discipline letter, issued on March 29, 2018, the discipline imposed was

identified as being imposed as a “Group III offense, first offense, multiple offenses.”

       The Discipline Matrix called for a minimum suspension of 10 days and up to a 30-day

suspension for a first-time Group III violation with no prior discipline. The 18-day suspension that

was imposed was within the range permitted by the Matrix, but the proof of guilt in this case was

                                              Page 19
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 20 of 101. PageID #: 6882




compelling, and there were multiple aggravating circumstances, including numerous serious

criminal violations across the span of several months that remained unaddressed. Although the

officer fairly recognized he had problems with alcohol and claimed to have stopped drinking, there

was no indication in the Internal Affairs file that he provided any proof of a substance abuse

treatment. Additionally, although the officer agreed to two unannounced alcohol tests, there was

no provision put into place for the officer to be disciplined if, in fact, he tested positive for the use

of alcohol.

Case No. 5:

         On October 3, 2017, an off-duty CDP officer was arrested by a suburban police department

for domestic violence. On November 7, 2017, the officer pleaded guilty to the misdemeanor

offense of disorderly conduct. According to the Internal Affairs investigative report, the victim

alleged to responding officers that the off-duty CDP officer choked her, “slammed her against his

vehicle on multiple occasions,” “pulled on her (via a book bag),” smashed her cell phone, and

threw her keys.25 The victim was treated at a hospital the next day for “a sprained wrist.”26 During

his interview with Internal Affairs on November 25, 2017, the officer denied assaulting his

girlfriend but admitted to lying to a responding officer when he told the officer that he and his

girlfriend had just been arguing.27

         The Director of Public Safety entered into a plea agreement with the officer wherein the

Director found the officer “guilty” of being convicted of a domestic violence related disorderly

conduct charge and lying to responding police officers. According to his findings letter, dated April




25
   IAU Investigative Summary (dated November 16, 2017), at p. 2.
26
   Id.
27
   Id.

                                                    Page 20
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 21 of 101. PageID #: 6883




10, 2018, the Director determined that the officer had committed a first-time Group III violation

with a “prior discipline history.” The officer was suspended for 14 days without pay.

         The prior discipline referenced in the findings letter involved an incident wherein the

officer was sustained on findings related to having conducted an improper computer search on the

domestic violence victim’s boyfriend. In fact, at the time of the domestic violence incident, the

officer was serving a six-day suspension for the improper computer search violation.28

         The discipline imposed was at the low end of the disciplinary matrix, which allowed for a

suspension of 10 to 30-days or demotion or termination for a first time Group III violation

involving a “criminal law offense.” There was no explanation why, given that this incident took

place while the officer was serving his suspension for a prior offense relating to his domestic

relationship, such an aggravating factor would not have warranted discipline at the higher range

of the Matrix. Further, the officer’s failure to cooperate with responding officers by lying about

the circumstances of his contact with the victim would appear to have warranted serious

consideration, in writing as part of the decision, whether termination of the officer’s employment

as a peace officer was appropriate.

Case No. 6:

         Between 2016 and July 23, 2017, a CDP officer worked without Division authorization, in

uniform, providing security (also known as “secondary employment”) at a bar located in the City

of Cleveland. On July 23, 2017, the officer used force to intervene in a bar fight, while in uniform,

and subsequently lied to responding CDP officers about working at the bar, using force, or being

involved in breaking up the bar fight. The officer also requested that the bar owner decline to turn



28
   IAU Investigative Summary (dated November 16, 2017), at p. 3; Disciplinary Letter issued to Officer by Chief
Williams, dated September 27, 2017 (“Group II offense, first offense: mitigating factors: no previous active discipline
history”), p. 2 of 3.

                                                       Page 21
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 22 of 101. PageID #: 6884




over video of the fight to CDP officers investigating the fight. Based on the facts available in the

case file, this appears to have been in an attempt to avoid supervisors from becoming aware he

was working at the bar without authorization and had engaged in a use-of-force while in uniform.

On September 17, 2017, the officer was criminally charged with three offenses: Falsification (CCO

615.02), a misdemeanor of the first degree, Obstructing Official Business (CCO 615.06), a

misdemeanor of the first degree, and Dereliction of Duty (CCO 615.12), a misdemeanor of the

second degree. On January 4, 2018, the officer entered the Cleveland Municipal Court’s “Selective

Intervention Program.”29

         The Director of Public Safety entered into a plea agreement with the officer wherein he

found the officer “guilty” of working secondary employment without authorization; failing to

report a use-of-force; being untruthful in verbal statements to a supervisor regarding his secondary

employment and his involvement in a use-of-force; attempting to prevent video evidence from

being turned over to investigating Detectives “with the intent of concealing the fact that you were

working unauthorized secondary employment;” and being criminally charged for his conduct.

According to his findings letter, dated March 22, 2018, the Director determined that the officer

had committed a first time Group III violation with a “no active discipline.” He imposed discipline

in the form of a 23-day suspension without pay.

         Under the Matrix in existence at the time of the officer’s false statements in 2017, a first-

time Group III violation involving “criminal law offenses” called for a 10- to 30-day suspension

without pay, demotion, or termination. As such, the discipline was in the mid-to-high range.




29
  According to the Cleveland Municipal Court, the “Selective Intervention Program (SIP), which started in 1984, is
a diversionary program for criminal defendants with no prior criminal record or pending criminal cases. It was
designed to keep first offenders from being fully immersed into the criminal justice system.” See Cleveland Municipal
Court, Selective Intervention Program, https://clevelandmunicipalcourt.org/judicial-services/court-programs-
services/selective-intervention-program.

                                                      Page 22
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 23 of 101. PageID #: 6885




       The circumstances of the officer’s deception in this case rose to the level that he was

charged with three misdemeanor violations calling into question his integrity. Although it would

be possible for the Director to conclude that the officer’s conduct was mitigated by the fact that he

was eventually truthful with Internal Affairs and his supervisors, it is equally plausible that the

officer ultimately had no choice but to come forward once the owner of the bar turned over video

evidence that conclusively established that the officer was lying.

       Regardless, it seems clear that the officer’s conduct would result in him being classified as

a “Brady officer” whose future testimony in court can be readily impeached by his past

misconduct. As such, the Director’s decision should have addressed why termination was not the

appropriate remedy, where there were no concerns regarding the level of proof.

Case No. 7:

       A Sergeant was sustained for failing to complete four injury packets for officers under his

command, involving two separate incidents on August 17, 2017 and September 15, 2017. The

Sergeant was suspended for 14 days, based primarily on his prior disciplinary history. Specifically,

the Sergeant had four cases of active prior discipline: a 7-day suspension for failing to investigate

allegations against a police officer for domestic violence against a police officer or notify Internal

Affairs (2016 incident); a 3-day suspension for being late reporting for duty and failing to notify

anyone he would be late (2016 incident); a 4-day suspension for creating and distributing a flier

offering an award for the officer who issued the most citations during a three-day period (2015

incident); and a 6-day suspension for failing to submit use of force reviews in a similar manner

(2015 incident).

       Although the discipline letter indicated that the Director considered the violation to be a

Group III offense with aggravating factors — “active discipline history, three or more sustained



                                               Page 23
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 24 of 101. PageID #: 6886




violations in a lower category occurring within two years of the first violation” which

“automatically progresses the discipline into the next higher group”— there was no other rationale

provided to explain why a 14-day suspension was issued versus some other number within the

permissible range. Given the administrative nature of the sustained charges, the discipline imposed

in this case appeared to be reasonable and within the expectations of the Disciplinary Matrix as it

existed in 2017 – but the lack of a clear explanation by the Director as to the rationale for the

discipline decision is nonetheless problematic.

Case No. 8:

       A Sergeant was sustained for multiple violations: on January 29, 2017, the officer, while

off duty, entered the marked zone car of another Sergeant while in the possession of an open

container of alcohol (beer); the Sergeant failed to timely complete two investigations involving

subordinate officers’ use of force and damage to a zone car assigned to him on September 2, 2017

and failed to take photographs of the damage to the zone car; on September 2, 2017, the Sergeant

improperly ordered officers to turn off their Wearable Camera Systems to purportedly conduct an

administrative review of the officers and subsequently acted in an unprofessional manner; and on

September 11, 2017, the Sergeant, while off duty, was arrested for (and later convicted of)

Operating a Vehicle Under the Influence (OVI).

       The Director of Public Safety imposed an 11-day suspension on the officer. According to

the discipline letter, dated April 6, 2018, the Director classified the violations as “Group III, first

offense, no active discipline.” The discipline imposed was at the low end of the 10 to 30-day range

permitted by the disciplinary matrix in 2017.

       However, there were multiple aggravating factors present, related to both on-duty

misconduct and off-duty misconduct. The OVI arrest involved the Sergeant “swerving and



                                                Page 24
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 25 of 101. PageID #: 6887




weaving all over the road” before crashing his vehicle for no apparent reason other than a high

level of intoxication. The Sergeant also refused to submit to chemical or breath testing and refused

to answer questions posed by the responding officers. He was eventually sentenced to 33 days in

jail, with 30 days suspended. The Sergeant offered factors in mitigation at his pre-disciplinary

hearing relating to challenges he was facing in his personal life. However, his rank and the

significance of the other violations for which he was sustained nonetheless outweighed those

mitigating factors. All of these issues should have been addressed by the Director in his decision-

making.

Case No. 9:

       On January 20, 2016, a CDP officer was detained by Las Vegas hotel security for being

intoxicated in a public place. The officer was ultimately cited by the Las Vegas Police Department

for urinating in public. On January 31, 2016, the officer prepared a Form 1 statement related to the

incident that contained false information and attempted to minimize and justify his conduct. The

officer was first interviewed by Internal Affairs on June 9, 2016 and subsequently made statements

relating to the event during a pre-disciplinary hearing on November 21, 2016.

       A new Internal Affairs case was initiated on August 1, 2017 wherein it was alleged that the

officer was untruthful on his initial Form-1 statement and at his initial pre-disciplinary hearing.

According to the Internal Affairs investigation report, the case was reviewed by the City Prosecutor

on August 23, 2017 and the investigator was advised that, although no criminal charges would be

filed, “due to [the officer’s] dishonesty during an official hearing [the first pre-disciplinary

hearing], he would be placed on a Brady/Giglio list and his future testimony on any cases and or




                                              Page 25
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 26 of 101. PageID #: 6888




citations reviewed by [City Law] would be called into question.”30 The officer was subsequently

re-interviewed by Internal Affairs on August 28, 2017.31

         The Director of Public Safety entered into a plea bargain with the officer finding him guilty

of “making false statements as it related to your arrest by the Las Vegas Police Department”;

making false statements during the officer’s Division Discipline Hearing on November 21, 2016;

and documenting “several false statements” on a Division Form 1 report relating to the arrest.

According to his findings letter, dated May 8, 2018, he determined that the officer had committed

a Group III violation as a first offense “with no active discipline.” He imposed discipline in the

form of a 15-day suspension without pay.

         The Matrix in existence at the time of the officer’s false statements in 2017 called for a

suspension of 10 to 30-days without pay for a first-time Group III violation.”32 Additionally, an

offense involving “gross immorality” or “gross neglect of duty” called for “up to 30-days without

pay, demotion [or] termination” under the Matrix. Intentionally false statements made by an officer

to the Director of Public Safety or the Chief of Police during the course of a Division Disciplinary

Hearing would almost certainly appear to fall within either one or both of those categories.

         Given the City Prosecutor’s conclusion that the officer’s future testimony would be “called

into question,” in future cases, further explanation of the decision to engage in a plea bargain

imposing 50 percent of the minimum discipline called for by the then-existing Disciplinary Matrix

was called for. Even if it could be reasonable to conclude that the officer’s performance since his




30
   Internal Affairs Unit Investigation report, at p. 27.
31
   The Internal Affairs investigator documented several instances where the officer made additional false statements
during the course of his re-interview with Internal Affairs. For unknown reasons, however, no specification was put
forward by Internal Affairs relating to those false statements (Internal Affairs Unit Investigation report, at pp. 27-29).
A reasonable review of the report by the Director, however, would have disclosed the existence of those false
statements.
32
   CDP General Police Order 1.11.1 (effective March 1, 2002).

                                                        Page 26
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 27 of 101. PageID #: 6889




arrest and the IA investigation was a mitigating factor, that needed to be weighed against the fact

the officer was found to have lied during the course of a recent Internal Affairs investigation to

determine the significance of any such mitigation.

Case No. 10:

         On October 22, 2016, an off-duty CDP officer committed an assault at a bar on a person

who he allegedly recognized as a person who had protested at the Republican National Convention.

The officer struck the victim while the victim reportedly stood with his hands either by his side or

in his pockets. The victim sustained facial injuries as a result of the assault.

         A prosecutor declined to file criminal charges against the officer due to an uncooperative

witness and the inability to technically verify the video that was available of the

incident.33 However, the officer was subsequently sustained by CDP’s Internal Affairs Unit for:

(1) striking the victim without lawful provocation; (2) not notifying a supervisor about the incident;

and (3) failing to help the victim obtain medical attention. During his Internal Affairs interview,

the officer claimed self-defense and denied knowing the victim from any prior contact. The officer

did admit failing to report the incident to the CDP or a supervisor.

         The Director of Public Safety entered into a plea bargain with the officer and imposed a

15-day suspension, finding in a May 11, 2018 discipline letter that the violation was a “Group III

offense, first offense, no active discipline.” It was noted that the officer agreed not to grieve the

penalty.

         In imposing discipline in this case, the Director failed to address the serious nature of the

underlying offense and the officer’s attempt to cover-up his misconduct by lying to Internal


33
  According to the Internal Affairs file, the available video evidence was a video made of the original video playing
on a screen. By the time a video specialist was brought in to recover the original evidence, it had been recorded over
and was no longer available. The prosecutor advised Internal Affairs that the violations should be handled
administratively (Internal Affairs investigation report, p. 5).

                                                       Page 27
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 28 of 101. PageID #: 6890




Affairs. Where, as here, a suspension was imposed in lieu of termination, a clear explanation of

why the Director did not exercise the option to terminate the officer for acts of dishonesty was

required.

Case No. 11:

         On February 8, 2016, a CDP officer responded to a domestic disturbance call. As a result

of a citizen complaint, the Police Review Board (PRB) found that the officer had failed to deploy

her Wearable Camera System in “event mode,” as required, prior to the incident and violated CDP

policy by failing to verify with dispatch the validity of a protective order and threatening to arrest

the complainant without appropriate cause. In fact, the complainant had not yet been served with

the order; even so, the officer threatened to arrest the complainant when she did not want to leave

the area (outside of her ex-boyfriend’s house) without her property.

         The officer entered “no contest” pleas to the allegations that were sustained by the PRB

and waived a pre-disciplinary hearing. The Director of Public Safety subsequently imposed a 12-

day suspension. His findings letter dated May 15, 2018 found that the violation was a “Group II

offense, three or more sustained violations in a lower category occurring within two years of the

first sustained violation automatically progresses the discipline into the next higher group.”34

         The Discipline Matrix in place at the time of the incident called for a suspension of between

10 to 30 days for a Group III violation. The imposition of a 12-day suspension was consistent with

the expectations of the matrix.

         However, due to the failure of the Director to document any rationale for his decision-

making, outside of the conclusory comment noted above contained in the suspension letter, it is



34
   Although the PRB found the “unprofessional conduct” and “improper procedure” violations to be “Group II”
violations, the Director found that the officer’s prior disciplinary history justified increasing the violations to “Group
III” offenses.

                                                         Page 28
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 29 of 101. PageID #: 6891




unknown why a 12-day suspension was chosen (as opposed to any other disciplinary choice

between 10 and 30 days).

Case No. 12:

       On November 14, 2017, a CPD Sergeant responded to a traffic stop involving an off-duty

police officer who was operating a motor vehicle while intoxicated (OVI). After the completion

of an Internal Affairs investigation, the sergeant was sustained by the CDP chain of command for:

(1) failing to properly investigate and arrest an OVI offender (an off-duty CDP officer); (2) failing

to supervise his subordinates by ensuring compliance with the Wearable Camera System (WCS)

policy; (3) failing to notify Internal Affairs of the incident,; and (4) being untruthful when he

reported that the incident involved a medical emergency as opposed to an OVI to both dispatchers

and supervisors.

       The Director entered into a plea bargain with the officer and imposed a 15-day suspension,

finding in a May 28, 2018 discipline letter that the violation was a “Group III offense, first offense,

no active discipline.” The officer agreed not to grieve the penalty. For reasons that were neither

documented nor explained, the Director dismissed the specification alleging that the Sergeant was

untruthful when he reported the incident as having been a medical emergency.

       The discipline imposed was not in accordance with the requirements of the Disciplinary

Matrix. It appears that this case involved a “gross neglect of duty” that called for a penalty in the

higher range of the Matrix or demotion from the rank of Sergeant.

       In this case, the Sergeant attempted to cover-up an OVI involving an off-duty officer, who

was found slumped in the driver’s seat of his vehicle, with his CPD issued service weapon and his

police uniform in his vehicle. Although, according to the Internal Affairs Unit investigation report,

the case against the Sergeant was presented to a prosecutor for Obstructing Official Business and



                                                Page 29
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 30 of 101. PageID #: 6892




declined for “insufficient evidence,” the Monitoring Team could find no reason why that criminal

charge should not have been administratively sustained. Based on the officer’s admission of guilt,

the appropriate minimum penalty that should have been imposed in this case was a 30-day

suspension. However, given the sustained allegations that the Sergeant attempted to cover-up the

criminal acts of a subordinate, the decision not to terminate the Sergeant’s employment should

have been explained and justified.

Case No. 13:

         A Detective and his supervising Sergeant were assigned to the Sex Crimes Division.

Between 2014 and 2017, the Detective failed to timely process 188 sexual assault kits and was

found to be “deceptive” on December 13, 2016 for failing to disclose the backlogged case

investigations to his supervisors. The Detective was also sustained for failing to turn in a report on

the status of the cases in a timely manner on April 13, 2017 after being ordered to do so. The

supervising Sergeant was sustained for failing to appropriately supervise the Detective.

         The case was fully adjudicated with no plea agreement reached. The Detective received a

25-day suspension. At his pre-disciplinary hearing, he testified that he was overwhelmed by his

caseload and was being required to do a job that actually required multiple people. There was no

evidence, however, that the Detective advised his supervisors of the growing backlog, and he

provided no explanation for not having done so. Although the Disciplinary Matrix called for a 10-

to 30-day suspension, demotion, or termination for a first Group III offense involving “gross

neglect of duty,” there was no explanation for the suspension was issued, especially given the

substantial impact on public safety that the backlog of cases caused.35


35
  The August 1, 2018 discipline letter showed the subject officer as having the rank of “Detective.” A review of the
IA Pro database on July 8, 2019, however, shows the officer’s current rank as: “Patrol Officer.” As such, the
Monitoring Team has assumed that even though the discipline letter did not reference a demotion, the officer is no
longer serving at the Detective rank.

                                                      Page 30
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 31 of 101. PageID #: 6893




       The supervising Sergeant received a 10-day suspension as part of a plea agreement with

the Director of Public Safety. No rationale was provided by the Director in either the suspension

letter or in any other document available. The evidence tends to establish that the violation was a

“gross neglect of duty” that exposed the public to undue risk that sex offenders would be allowed

to re-offend due to police inaction in detecting and stopping their offending behavior. As such, the

decision needed to take into account significant aggravating factors.

Case No. 14:

       On May 18, 2018, a police dispatcher tested positive for use of marijuana after a random

drug test. Pursuant to a plea agreement with the Director of Public Safety, the dispatcher received

a 3-day suspension without pay and was required to sign a “Last Chance Agreement.”

       The discipline appears to have been inconsistent with the Matrix adopted in 2018. While a

police officer may receive a 3-day suspension and a “Last Chance Agreement” for a first-time

positive test for alcohol, (see GPO 1.1.11 – Revised 1/1/18, at I.A.2 & I.A.3), there is no similar

provision in the Matrix for an employee who tests positive for drugs. Instead, the “failure of a

random drug test” is classified by the Matrix as a Group III violation requiring a minimum 10-day

suspension for a first-time Group III violation where mitigating factors outweigh aggravating

factors or there are no aggravating factors present. As such, if an officer’s acceptance of

responsibility is a mitigating factor and no other aggravating factors were present, the minimum

possible penalty permitted by the Disciplinary Matrix would be a 10-day suspension without pay.

(Attachment B, Group III(a)).

Case No. 15:

       On March 4, 2017, a CDP officer’s foot was injured while taking a man into custody who

was either under the influence of drugs or suffering from a mental health crisis. Officer #1 was



                                              Page 31
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 32 of 101. PageID #: 6894




found guilty of withholding information from supervisors and in written reports relating to how he

was actually injured.36 The officer was also found guilty of withholding information from Internal

Affairs during a February 22, 2018 interview. Finally, the officer was found guilty of multiple

additional violations, including using and failing to report the use of an out-of-policy force option

(a “leg lock”), failing to report an injury suffered by the arrestee, and using demeaning language.

The officer was also sustained for separate incidents involving engaging in a vehicular pursuit,

failing to engage his Wearable Camera System, and failing to report it to a supervisor; leaking

information to the media on multiple occasions; and creating offensive “memes” which demeaned

another officer.

         Officer #2 was found guilty of withholding information from supervisors and in written

reports relating to how Officer #1 was injured and failing to report or notify supervisors of a known

unreported force option and injury to the arrestee.

         Officer #3 was found guilty of withholding information from supervisors and in written

reports relating to how Officer #1 was injured.

         In addition, the County Prosecutor, after reviewing the case against the officers, notified

the CDP that both Officer #1 and Officer #2 were being classified as “Brady officers,” meaning




36
   The officer reported that the arrestee kicked him and broke his toe while the officer was attempting to detain him.
The Internal Affairs investigation determined that it was more likely that the officer’s toe was broken when another
officer threw a piece of furniture out of a closet during the struggle. An extensive review of the Internal Affairs file
was conducted by the Monitoring Team which led to the conclusion that the decision by the Director to dismiss
allegations that Officer #1 was intentionally deceptive in his reporting and in his interview with Internal Affairs was
unreasonable. In addition, Officer #1’s actions resulted in what amounted to the unlawful incarceration of the arrestee
for a period of over 8 months on a felony charge of assaulting a police officer. A report relating to this unreasonable
decision-making was held in abeyance by the Monitoring Team pending a review of the case by federal prosecutors.
That report is now attached as “Addendum A” to this Memorandum.

                                                       Page 32
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 33 of 101. PageID #: 6895




that the County Prosecutor is obligated to disclose to future defendants the integrity issues

identified as a result of the case investigation. 37

         As a direct result of the officers’ misconduct, the arrestee was inappropriately held in

custody for a period of 8 months on a felony charge of assault on a police officer – which he did

not commit.38 In addition, the City became subject to                     civil liability, in the form of both

compensatory and punitive damages, as the result of the filing of a lawsuit against the City by the

arrestee.

         The Director engaged in a plea bargain with the involved officers and in discipline letters

dated August 14, 2018, imposed discipline as follows:

         Officer #1: received a 30-day suspension (Group III offense, first offense).39

         Officer #2: received a 12-day suspension (Group III offense, first offense).40

         Officer #3: received an 8-day suspension (Group II offense, first offense).41

         The aggravating factors with respect to Officer #1 were numerous and the officer was found

guilty of 16 separate administrative violations. The Director did not address the substantial

aggravating factors, the fact that the 2014 and 2018 Matrixes42 permitted Officer #1 to be

terminated, and that the County Prosecutor had indicated a lack of faith in Officer #1’s credibility.


37
   Due to the extraordinary nature of the misconduct underlying this case, the Monitoring Team conducted a
comprehensive and extensive review of this case and prepared an audit report which findings were shared with the
City in January 2019. That final audit report is attached hereto as Addendum A.
38
   The Monitor notes that the defendant was also held in custody on another unrelated offense that took place before
this incident. Therefore, it is unknown exactly to what extent the officers’ misconduct in this case resulted in
additional custodial time for the arrestee.
39
   The Matrix permitted a suspension of up to 30 days without pay for a first time Group III violation where “Mitigating
factors outweigh aggravating factors or [there are] no aggravating factors present;” (Attachment B, Group III(a)) and
permitted a 13 to 30-day suspension without pay and/or demotion or termination where the “Aggravating factors
outweigh any mitigating factors or where there are no mitigating factors present” (Attachment B, Group III(b)).
40
   The Matrix permitted a suspension of 10 to 30 days without pay for a first time Group III violation where “Mitigating
factors outweigh aggravating factors or [there are] no aggravating factors present.” Id.
41
   The Matrix permitted a suspension of 7 to 8 days for a first time Group II violation where “Aggravating factors
outweigh any mitigating factors or no mitigating factors [are] present” (Attachment B, Group II(b)).
42
   The initial incident took place in 2017, while the 2014 Matrix was in effect; Officer #1’s interview with Internal
Affairs took place after the 2018 Matrix took effect.

                                                       Page 33
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 34 of 101. PageID #: 6896




Even setting aside the Monitoring Team’s conclusion that the Director unreasonably failed to

sustain Officer #1 for intentionally lying, the imposition of a 30-day suspension in this case was

not addressed by the Director in light of the magnitude of the misconduct and the County

Prosecutor’s determination with respect to the officer’s integrity.

       Pursuant to the 2014 Matrix, in place at the time of Officer #2’s misconduct, the imposition

of a 12-day suspension for Officer #2’s first time Group III violation was at the low end of the 10-

to 30-day suspension range permitted for any first-offense Group III violation. The Matrix also

permitted termination for first-time Group III violations involving “gross neglect of duty” and

“gross immorality offenses.” In this case, where Officer #2 had been designated a “Brady officer”

by the County Prosecutor and where the ultimate result of the officers having withheld the

information about how Officer #1 sustained his injuries was a pending false and serious felony

charge against the arrestee, once again, the Director failed to address significant issues regarding

the officer’s misconduct.

       Officer #3 was found guilty of a first-time Group II violation. In this case, the Director

found that the officer intentionally withheld information that could have exonerated a person in

custody. To suggest that such a violation was not either a “neglect of duty” or a false report,

warranting a Group III classification, appears to ignore the facts of the case and was wholly

inexplicable.

Case No. 16:

       On the night of December 25, 2017, an off-duty CDP officer was involved in a hit-and-run

accident. The occupants of the parked vehicle indicated that they spoke to the officer, who

appeared to be under the influence of alcohol, and that she left without exchanging information or

waiting for a police response. In addition, the officer failed to contact the Communication Control



                                              Page 34
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 35 of 101. PageID #: 6897




Section to request a supervisor, as required by CDP policy. When officers appeared at her home,

she failed to respond and instead called her union representative the next morning, indicating that

she knew that she was under investigation. The officer was interviewed by Internal Affairs on

April 19, 2018.

         Command staff concluded that the officer lied to Internal Affairs regarding several material

facts. Specifically, she falsely claimed that the vehicle she struck was unoccupied when she struck

it and then subsequently claimed she did not remember whether the vehicle was occupied. She

also claimed that she never spoke to the occupants of the vehicle.43

         The Director of Public Safety found the officer “guilty” of engaging in a hit and run with

alcohol being involved, failing to contact a supervisor and being untruthful during her Internal

Affairs interview. According to the findings letter, dated October 10, 2018, the Director

determined that the officer had committed a Group III violation as a first offense. The Director

imposed discipline in the form of an 18-day suspension without pay, which is the discipline

permitted by the Matrix for a “First Group III Violation” (Attachment B, Group III(a) & Group

III(b)). The findings letter did not indicate any consideration of aggravating or mitigating factors,

although there appear to have been substantial aggravating factors present in this case. 44 The

officer either drove while intoxicated to such a degree that she did not remember that the vehicle

she struck was occupied and that she spoke with the occupants (a significant factor in aggravation)

or, otherwise, she intentionally and deliberately left the scene to avoid being arrested for operating

a vehicle while intoxicated and causing an accident. She then avoided accountability by not


43
   The sustained finding for lying to Internal Affairs after the implementation of the 2018 Matrix required the
Director to consider his disciplinary decision in accord with that rules of the updated Matrix.
44
   The Matrix permitted a suspension of 10 to 30 days for a first time Group III violation where “Mitigating factors
outweigh aggravating factors or [there are] no aggravating factors present; the Matrix permitted a suspension of 13 to
30 days without pay and/or demotion or termination for a first time Group III violation where the “Aggravating factors
outweigh any mitigating factors or where there are no mitigating factors present.”

                                                      Page 35
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 36 of 101. PageID #: 6898




communicating with officers who responded to her home. She also lied about the events to Internal

Affairs. Further, given the overall circumstances of the incident, and in the absence of any

documented rationale discipline decision, there is an open question why the suspension was on the

low end of the 13 to 30-day suspension or why termination wasn’t considered, which would have

been permitted by the Matrix (Attachment B, Group III(b)).

Case No. 17:

         On March 5, 2018, a CDP officer appeared in civil court while on duty and in uniform on

a personal dispute in which he had been sued as the defendant. He made that appearance without

notice to or the permission of a CDP supervisor. The officer was ultimately held in contempt of

court for lying to the presiding judge about his previously stated excuse for a continuation of his

trial date, as the officer had falsely informed the judge that his mother had been rushed to the

hospital on the day set for trial. The officer was fined $1,000 by the court for his deception. The

judge filed a complaint with the CDP regarding the officer’s conduct.

         The Director of Public Safety found the officer “guilty” of being held in contempt of court,

being untruthful in court, using a CDP vehicle to attend a court appearance on a personal matter,

and leaving his assignment without permission from a supervisor. According to the findings letter,

dated October 10, 2018, the Director determined that the officer had committed a Group III

violation as a second offense. He imposed discipline in the form of a 21-day suspension without

pay, and imposed an additional 4-day suspension “from previous discipline imposed on September

19, 2016.”45


45
   The Matrix permitted a suspension of 15 to 30 days and/or demotion or termination for a second time Group III
violations where “Mitigating factors outweigh aggravating factors or [there are] no aggravating factors present”
(Attachment B, Group III(f)); the Matrix permits a suspension of 18 to 30 days without pay and/or demotion or
termination for a second time Group III violation where the “Aggravating factors outweigh any mitigating factors or
where there are no mitigating factors present” (Attachment B, Group III(g)); the Matrix permitted a “rebuttable
presumption of termination” where the violation involves “gross immorality violations” or “gross neglect of duty”
(Attachment B, Group III(h)).

                                                     Page 36
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 37 of 101. PageID #: 6899




           The prior offense involved an incident wherein the officer was found guilty by the Director

of “being uncooperative, argumentative, and unprofessional” with another jurisdiction in the

investigation of an off-duty traffic collision. The subject officer had attempted in that earlier matter

to use his position as a police officer “to influence the complainant not to file [a] complaint. . . or

to seek law enforcement action.”46 The officer was given a 10-day suspension (“Group III

offense”) with four days “held in abeyance until August 29, 2018.”

           This case had many aggravating factors that were not fully addressed. A judicial officer

had already expressly concluded that the officer, who had previously been disciplined for

attempting to use his position for personal gain, had lied about a medical emergency involving the

officer’s mother – and the court was sufficiently aggrieved that it had in fact both fined the officer

and gone so far as to complain directly to the Division about the untruthfulness. The officer’s

conduct in this case appears to constitute of a Group III violation (conduct which “involves any

act which demonstrates a serious lack of the integrity, ethics or character related to an officer’s

fitness to hold the position of police officer; or involves egregious misconduct substantially

contrary to the standards of conduct reasonably expected of one whose sworn duty is to uphold the

law”), (Attachment A, definition of Group III violation), and therefore the decision not to use a

higher level of discipline, including termination, should have been explained by the Director.

Case No. 18:

           On December 20, 2017, an off-duty Detective was arrested for operating a vehicle while

intoxicated. The Detective was convicted of the charge on May 24, 2018. A review of police

reports determined that the Detective lied to the arresting officers regarding his possession of a

firearm while intoxicated. The Detective had previously entered into a “Last Chance Agreement”



46
     Disciplinary Letter issued to Officer by Director McGrath, dated September 16, 2016, pp. 2 & 3.

                                                        Page 37
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 38 of 101. PageID #: 6900




based on a prior arrest for driving under the influence in 2013, for which he received a 30-day

suspension.

       Although the Detective was terminated by the Director, the discipline letter did not indicate

where the case fell within the Disciplinary Matrix. The absence of that information is unlike almost

all other letters reviewed during this audit. A review of the allegations, and consideration of other

discipline imposed in 2018 for integrity-related cases, suggests that the Detective was likely

terminated for his violation of his “Last Chance Agreement,” not for lying to arresting officers.

Based on the lack of documentation of any rationale, however, it is unknown to what extent the

Detective’s untruthfulness with the arresting officers may or may not have impacted the decision

to terminate.

Case No. 19:

       A police Lieutenant was sustained for failing to appropriately supervise a subordinate and

correct an officer who conducted an unlawful search of a vehicle on December 18, 2016. The

evidence established that the Lieutenant actually instructed the officer to return to the scene after

making an arrest to search the vehicle in the garage without the required warrant, consent, or

exigent circumstances. The Lieutenant received an 8-day suspension. Pursuant to the suspension

letter, dated November 6, 2018, the violation was a Group II, second offense.

       The Discipline Matrix called for a suspension of 8 to 10 days. The Director’s discipline

letter specifically noted that the Lieutenant was “not truthful” when he stated at his pre-disciplinary

hearing that “we never got any clarity on if he [the suspect] lived there [at the residence to which

the garage was attached] or not.” The testimony was contradicted by the fact that the officers spoke

to another resident of the home who confirmed that the suspect did, in fact, live with her at the

address. However, the Lieutenant was not charged with untruthfulness and the Lieutenant’s failure



                                               Page 38
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 39 of 101. PageID #: 6901




to be truthful at his pre-disciplinary hearing does not appear to have been considered as an

aggravating factor in the Director’s decision-making.

Case No. 20:

         In February 2018, a Detective, while on suspension for prior misconduct, made an

inappropriate and insubordinate post on her Facebook account regarding two members of CDP

command staff. The Detective was interviewed by the Inspections Unit regarding the posting on

two occasions. Command staff concluded that the Detective lied regarding several material facts:

(1) she denied that her post had anything to do with the identified members of command staff; (2)

she falsely claimed that emoji’s she used to identify the members of command staff were not police

emoji’s, claiming they were “pilot” emoji’s; and (3) she falsely claimed that her use of the first

name of one of the command officers was as a result of an “auto-correct” error. When confronted

with facts establishing that she was being untruthful, the Detective refused to answer numerous of

the investigators’ questions.

         The Director of Public Safety found the Detective “guilty” of being untruthful and

insubordinate during her Inspections Unit interview. According to the findings letter, dated

November 21, 2018, the Director determined that the Detective had committed a Group III

violation.47 He further noted that this was the Detective’s second Group III violation and that she

had been previously disciplined for untruthfulness.48 He imposed discipline in the form of a 25-


47
   Defined in the Disciplinary Matrix effective at the time as “conduct that involves a serious abuse or misuse of
authority, unethical behavior, or an act that results in an actual or serious and adverse impact on officer or public
safety or to the professionalism of the Division. Any violation of law, rule, policy or training which foreseeably results
in death or serious physical harm to another person; or constitutes a willful and wanton disregard of Division values;
or involves any act which demonstrates a serious lack of the integrity, ethics or character related to an officer’s fitness
to hold the position of police officer; or involves egregious misconduct substantially contrary to the standards of
conduct reasonably expected of one whose sworn duty is to uphold the law; or involves any conduct which constitutes
the failure to adhere to any contractual condition of employment or requirement of certification mandated by law.”
(Emphasis added). (Attachment A, definition of Group III violation).
48
   The Detective had previously received a suspension of 10 days pursuant to a discipline letter dated January 31,
2018. The discipline imposed was based on the Detective’s failure to adequately conduct an ongoing homicide

                                                         Page 39
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 40 of 101. PageID #: 6902




day suspension without pay, which is permitted by the Matrix for a “Second Group III Violation”

where “Aggravating factors outweigh any mitigating factors or [there are] no mitigating factors

present.49 The Matrix also provides for “a rebuttable presumption of termination” for “Second

Group III Violations” which involve “gross immorality violations” or a “gross neglect of duty”

(Attachment B, Group III(h)). The Director, therefore, appears to have implicitly concluded that

lying to the Inspection Unit about facts material to an investigation did not necessarily involve a

“gross immorality violation” or a “gross neglect of duty,” and failed to explain how this officer

was deemed to have overcome the presumption of termination.

Case No. 21:

         On October 16, 2018, a police officer tested positive for amphetamines after being required

to take a drug test after he backed a zone car into a pole in a police parking lot. The officer pleaded

“no contest” to the allegation of a positive drug test. His lawyer suggested that the positive test

was the result of the use of Adderall, a prescription drug used to treat ADHD (Attention Deficit

Disorder), but offered no evidence of such a prescription or diagnosis. The officer acknowledged

participating in the “Ease@work” employee assistance program and agreed to sign a “Last Chance

Agreement.” The officer claimed that this was “an isolated incident” that would not reoccur.

         The Monitoring Team was not provided with any documentation that may have been

submitted by the officer or examined by the Director, and no evidence was introduced during the

course of the pre-disciplinary hearing. An Internal Affairs Unit investigation report indicated that




investigation. One of the sustained allegations was for “falsely document[ing] investigative follow ups with no
supporting evidence or documentation to support that any investigative follow up actually occurred.” There was no
allegation that the Detective lied during the investigation of the allegations and the violation was classified by Chief
Williams as a “Group III offense, Neglect of Duty, First Offense, no active discipline history.”
49
   The Matrix permitted a suspension of 18 to 30 days without pay and/or demotion or termination in such cases.
Attachment B, Group III(g)),

                                                       Page 40
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 41 of 101. PageID #: 6903




the officer declined to provide a voluntary statement to Internal Affairs, which failed to require the

officer to provide a compelled statement, even after criminal charges were declined.

         The officer was relieved from duty on October 28, 2018 until the date of the suspension

letter, dated November 29, 2018 and received a 10-day suspension. While he was relieved from

duty, the officer was required to use “comp,” sick and “furlough” time to obtain pay.

         As this was a “drug related violation” and, as such, a first-time Group III violation, the

Discipline Matrix called for a suspension of between 10 and 30 days (Attachment B, Group III(a)).

Although the discipline that was imposed fell within the aforementioned range of discipline, it was

at the low end, and there is no indication that any investigation was conducted to determine the

extent of the officer’s use or abuse of amphetamines. As with all of the cases identified thus far,

there was no written rationale provided to explain why the minimum amount of discipline

allowable was imposed.

Case No. 22:

         An officer was sustained for abusing his sick leave. Specifically, the officer was accused

of playing competitive softball in 2016 while on “on-duty injury work status.”50 The officer also

failed on two occasions in 2016 to attend appointments with the Medical Unit and failed to attend

a mandatory continuing professional training date in 2019. The officer pleaded “no contest” to the

violations and received a 7-day suspension pursuant to a findings letter, dated April 3, 2019,

wherein the violations were described as “Group II offense, Group I offense, multiple offenses,

mitigating factor: no previous discipline.”




50
  Although the initial allegations suggested fraudulent actions on the part of the officer, the ultimate investigation
did not appear to support a finding that the officer’s work-related injury and medical status was fraudulent.

                                                        Page 41
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 42 of 101. PageID #: 6904




       The discipline imposed was consistent with a first-time Group II violation, which calls for

a range of 6 to 8-day suspension). Although the discipline imposed was clearly within the range,

there was no written explanation, justification, or rationale provided.

Case No. 23:

       A police dispatcher received a 13-day suspension for multiple specifications relating to

failing to work mandatory overtime (13 incidents), and one incident involving “sleeping on duty”

in 2018. The findings letter, dated April 4, 2019, indicated the violations as “Group II offense,

third offense, Group I offense, multiple offenses, aggravating factor: previous discipline history.”

The Director dismissed five charges for failing to work mandatory overtime and found the

dispatcher “guilty” of the remaining charges.

       The discipline imposed was consistent with a Group III violation either where mitigating

factors outweigh aggravating factors (which calls for a range of between 10 and 30 days) or where

aggravating factors outweighed mitigating factors (which calls for a range of 13 to 30-day

suspension) (Attachment B, Group III(a) & III(b)). The discipline letter, however, does not indicate

that any of the violations were increased to a Group III offense based on the number of violations

or the dispatcher’s prior disciplinary history. Without some form of written rationale, the

Monitoring Team cannot determine whether or not the Disciplinary Matrix was appropriately

followed in this case.

Case No. 24:

       A CDP officer was sustained for working unauthorized secondary employment while on

sick leave on multiple occasions between August 2016 and April 2017. The officer was also

sustained for being untruthful on May 15, 2017 to an Inspections Unit supervisor when he was

confronted at the secondary employment location about whether he had obtained authorization to



                                                Page 42
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 43 of 101. PageID #: 6905




work at the location. The Director imposed a 25-day suspension. The findings letter, dated April

12, 2019, indicated the offense was a “Group III offense, second offense, aggravating factor: prior

discipline.” The officer had previously received a 10-day suspension in 2017 for providing

misleading statements to the Inspections Unit when he falsely denied being given an opportunity

to seek medical treatment after exposure to a possibly toxic item and denied knowledge of negative

test results.

        The 2014 Discipline Matrix (which was in effect in 2016 and 2017) called for “up to 30-

day suspension without pay, demotion, [or] termination” for a second Group III violation.

Although the 25-day suspension that was imposed fell within the permissible range, the

Monitoring Team notes that this was the officer’s second integrity violation involving dishonesty

and once again there was no discussion of why termination was not appropriate, as permitted under

the Matrix.

Case No. 25:

        On June 1, 2018, a CDP officer conducted a traffic stop on a female motorist. The officer

was ultimately sustained by the Police Review Board and the Director of Public Safety for multiple

violations relating to the traffic stop. Specifically, the officer was sustained for: (1) stopping the

vehicle without reasonable suspicion, (2) inappropriately “joking” with the driver that he was

going to arrest her and impound her vehicle, (3) prolonging the traffic stop without cause, (4)

conducting the traffic stop based on gender and personal interest, (5) failing to activate his

Wearable Camera System (WCS) during the traffic stop, (6) failing to adequately document the

traffic stop in his duty report, (7) not being truthful in his written reports, (8) using a police database

for personal purposes, (9) causing the deletion of WCS video by inappropriately classifying the




                                                 Page 43
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 44 of 101. PageID #: 6906




video, and (10) failing to cooperate with the Office of Professional Standards (“OPS”) by

providing misleading information.

         The Director subsequently imposed a 25-day suspension, finding in an April 18, 2018

discipline letter that the violation was a “Group III offense, first offense, Multiple Group I and II

offenses, aggravating factor, active disciplinary history.”

         The “active discipline history” referred to in the discipline letter related to a 2013 incident

(although discipline was not imposed until January 5, 2017) in which the officer was sustained for

being involved in an on-duty use-of-force (punching an unidentified person in the face while

breaking up an altercation at a bar) but failed to write a use-of-force report or notify of supervisor

of the use-of-force. The officer was also sustained for failing to notify a supervisor of an injury he

sustained as a result of the use-of-force and for failing to file (on two occasions) the necessary

documentation relating to an on-duty injury. The officer received a two-day suspension, with Chief

Williams identifying the case as “Group 1 offense, first offense, [with] aggravating factors.”

         The reviewed case involved “gross immorality” violations and “gross neglect of duty” such

that the Discipline Matrix called for a suspension of between 25 and 30 days and/or demotion or

termination. However, without any explanation or rationale provided, the discipline imposed was

at the low end of the range – even though the officer was sustained for attempting to cover-up his

conduct and providing misleading information to investigators. 51

Case No. 26:

         A background check on a recently-hired officer disclosed that the officer had been

untruthful in his 2017 employment application regarding prior arrests and a prior felony conviction

overseas. The officer claimed that his prior conviction was expunged and he did not believe he


51
  The officer was eventually relieved of duty, on February 11, 2020, after having been indicted for felony offenses
involving an attempt to intimate a witness in a later complaint filed against him.

                                                      Page 44
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 45 of 101. PageID #: 6907




was required to disclose it. He also claimed that good prior work as a Cleveland Police Officer and

in a prior job at another police agency should be considered as factors in mitigation.

           The termination decision was consistent with the Disciplinary Matrix, which permitted

termination for any Group III offense. The Monitoring Team noted that this was apparently the

only officer terminated by the Director for an integrity violation across the 2018 and 2019 cases

reviewed by the Monitoring Team.52

Case No. 27:

           On March 7, 2019, a Traffic Controller tested positive for cocaine metabolites after a

random drug test. The officer subsequently admitted to Internal Affairs that he had smoked crack

cocaine, two days before the test, but claimed it was for the first time.

           On June 4, 2019, the officer received a 15-day suspension from the Director of Public

Safety and was required to sign a “Last Chance Agreement.” The pre-disciplinary hearing was

conducted before Internal Affairs was able to complete its investigation, and the suspension was

issued without Internal Affairs having the opportunity to fully investigate the officer’s claim of

one-time use. In fact, no representative from Internal Affairs even attended the pre-disciplinary

hearing, an aberration from normal practice.

           As this was a “drug related violation,” and, as such, a first time Group III violation, the

Discipline Matrix called for a suspension of between 10 and 30 days where mitigating factors

outweighed aggravating factors or where no aggravating factors were present. (Attachment B,

Group III(a)). Where there are aggravating factors that outweigh mitigating factors, the Matrix

provides for a suspension of 13 to 30 days or termination. (Attachment B, Group III(b)). Although

the discipline that was imposed fell within the aforementioned range of discipline, there was no



52
     The only other employee terminated for an integrity violation was a police dispatcher. (See Case No. 34).

                                                         Page 45
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 46 of 101. PageID #: 6908




written rationale provided to justify why the employee received discipline at the lower end of the

matrix.

Case No. 28:

          A police dispatcher was sustained for failing to report for duty as scheduled and failing to

notify a supervisor of this in a timely fashion. The dispatcher pleaded “guilty” to the administrative

charge. In mitigation, she stated that the had made an innocent mistake in missing her shift as she

had assumed a time off request had been granted even though it had not. The Director imposed a

three-day suspension without pay for “a second Group 1 offense” with prior discipline having been

imposed. The Director’s discipline letter ordered the dispatcher to “continue to comply with the

terms and conditions of [a] July 25, 2018 Last Chance Agreement (LCA).” The Director found

that “the current work rule violation” was a “de minimis violation of the LCA and, thus, not a

material breach of the LCA warranting termination” of the dispatcher’s employment. The Director

failed to articulate what facts supported his determination that the current violation was de minimis,

the Monitoring Team notes that the LCA was the result of a positive test for marijuana.

Case No. 29:

          On April 9, 2018, a CPD Sergeant responded to a traffic accident involving an off-duty

police officer who was operating a motor vehicle while intoxicated (OVI). After the completion

of an Internal Affairs investigation, the Sergeant was sustained by the CDP chain of command for

two specifications: (1) failing to properly conduct a preliminary investigation of the incident by

failing to ask any questions of the involved officer relating to the crash and failing to notify the

Inspections Unit of any suspicion that the officer was intoxicated even though the officer

“exhibited clear signs of being intoxicated during [the Sergeant’s] interactions with him”; and (2)




                                                Page 46
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 47 of 101. PageID #: 6909




failing to correct the behavior of a subordinate officer who had not activated his Wearable Camera

System.

        The Sergeant pled “not guilty” to the first specification and “no contest” to the failure to

supervise allegation. The Sergeant claimed that there was insufficient reason for him to suspect

the involved officer was intoxicated. The Director sustained the Sergeant for all alleged violations,

but then, without explanation, reduced the classification of the first specification from a Category

III offense to a Category II offense and imposed a 7-day suspension.

        The discipline imposed was in violation of the Disciplinary Matrix. Because the Sergeant

was, in fact, sustained for failing to notify the Inspections Unit of the officer’s state of intoxication

even though the officer exhibited clear signs, there was no apparent reason (and none articulated)

to reduce the classification of the offense from a Group III to a Group II violation.

        The disciplinary matrix called for, at minimum, a penalty in the range of a 10 to 30-day

suspension for a first-time Group III violation (assuming that mitigating factors outweighed

aggravating factors). (Attachment B, Group III(a)). Given the Sergeant’s rank, the multiple

violations, and the appearance of a cover-up, however, discussion of this case as one in which

aggravating factors outweighed mitigating factors should have occurred. In such a case, the

disciplinary matrix calls for a suspension of between 13 to 30 days or demotion or termination.

(Attachment B, Group III(b)). The Director should also have considered whether the violation

involved a “gross neglect of duty,” which would have called for a suspension of 25 to 30-days or

demotion or termination (Attachment B, Group III(d)).

        Case No. 30:

        A Sergeant was sustained on charges for three violations: (1) behavior that “rose to the

level that is considered violence in the workplace thus creating a hostile working environment”;



                                                Page 47
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 48 of 101. PageID #: 6910




(2) insubordination towards a Lieutenant who attempted to intervene in the incident; and (3)

retaliating against the complainant “by using extreme control and isolation.” The Sergeant was

promoted to Lieutenant in the period between the issuance of the initial charging letter (December

20, 2018) and the imposition of discipline (August 2, 2019).

        A pre-disciplinary hearing was conducted on June 11, 2019 and conducted by Assistant

Public Safety Director Timothy Hennessy. Although the Disciplinary Matrix called for the

imposition of discipline of up to 30 days for a first offense where aggravating factors outweigh

mitigating factors, or no aggravating factors are present, the now-Lieutenant was suspended for

the minimum period of 10 days allowed by the Matrix, with no analysis of potential aggravating

factors that included the subject officer’s rank, multiple violations, and subsequent retaliation

against the complainant.

Case No. 31:

        A police officer was appropriately terminated by the Director after the officer was indicted and

convicted of felony conduct involving the unauthorized use of a computer. As a convicted felon, the

officer would not be permitted to carry a firearm and, therefore, could no longer serve as a police

officer. Therefore, the decision to terminate was non-discretionary.

Case No. 32:

        A police detective was sustained on charges relating to multiple violations, taking place in

2017, including (1) failing to submit “trace/digital evidence and/or latent print evidence” in a timely

manner (while assigned as a Crime Scene Investigator) on 42 separate occasions, failing to advise a

supervisor of those actions, failing to notate such actions in duty reports, “and in many cases notat[ing]

that [he] did enter evidence collected during [his] tour of duty;” and (2) failing to submit reports in a

timely manner on 110 separate occasions, including failing to advise a supervisor of those actions,

failing to notate such actions in duty reports, and notating that reports were completed during his tour

                                                 Page 48
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 49 of 101. PageID #: 6911




of duty. The Director imposed a 15-day suspension, finding that the violations fell within Group III of

the Discipline Matrix but concluding that the violations were mitigated, as the Detective had no

previous discipline. The Detective testified at his pre-disciplinary hearing that he was overwhelmed by

the workload and had inadequate supervision. The Internal Affairs investigator noted that none of the

cases was negatively impacted by the Detective’s failure to follow policy and procedure with respect

to the handling of the evidence.

         The 2014 Matrix (which was in place in 2017) permitted a suspension of between 10 to 30

days for a first-time Group III violation. It also appears that the Detective was subsequently demoted

by the Chief to the position of patrol officer.53 There was no discussion of whether the sustained

allegations should have been considered untruthfulness, as they involved inaccurate documentation

that evidence had been entered into evidence, even though Internal Affairs stated that the Detective

was truthful during the course of the investigation.

Case No. 33:

         A police Lieutenant was sustained on charges relating to testing positive for alcohol in a

random test. It was determined to be a Group III violation, and the Director imposed a suspension of

three days and executed a Last Chance Agreement. The Director’s discipline letter indicated that the

discipline was imposed pursuant to “Fraternal Order of Police, Lodge 8, Addendum A.” 54 Given the

nature of the offense and the rank of the involved officer, the Monitoring Team noted that, but for the

above-noted contract language, the Disciplinary Matrix would have called for a suspension of between

13 and 30 days.


53
   The CDP IA Pro database showed the rank of the subject officer as “police officer” at the time of this review.
54
   Section 7(b) of that agreement reads as follows: “An employee who tests positive for alcohol shall be subject to
discipline up to and including dismissal unless the employee agrees to participate in and satisfies the obligations of a
treatment program supervised by a medical professional designated by the City and members of the Employees
Assistance Unit. An employee who agrees to participate and satisfies the obligations of this treatment program will
be subject to discipline up to a three (3) day suspension (but is also subject to additional discipline for other rule
violations). Any employee testing positive for alcohol for a second time shall be subject to discipline up to and
including dismissal.”

                                                        Page 49
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 50 of 101. PageID #: 6912




Case No. 34:

        A police dispatcher was terminated for multiple misdemeanor convictions involving a series

of shoplifting incidents. Additionally, the dispatcher was sustained for multiple instances of sick leave

abuse. The Director found that the Dispatcher had committed “multiple offenses of theft on three

different dates” and classified those violations as Group III violations warranting the termination of

the dispatcher’s employment.

Case No. 35:

        Multiple Group III violations were sustained against a police officer, including: (1) attempting

to aid in intimidating a crime victim (on 7/7/17); (2) attempting to provide bail for an incarcerated

police officer, in violation of department policy (on 7/7/17); (3) driving a vehicle, while off duty, with

an expired license; operating the vehicle utilizing a license plate registered to another vehicle; and

fleeing the scene of a traffic stop in violation of a direct order from the attending police officer (on

2/12/18); (4) operating police vehicles with an expired driver’s license during nine different shifts

(between January and February 2018); (5) losing her police identification and failing to notify a

supervisor (unknown date and time); (6) making a false allegation of molestation against a police

supervisor (on 3/12/18); (7) being untruthful during an Internal Affairs interview (on 5/11/18); (8)

failing to safe guard a police radio and failing to report it having been stolen (on 3/12/18); and (9)

making inconsistent statements to her insurance company and CDP Internal Affairs about the

circumstances of the reported theft of her personal vehicle (on and before 5/11/18). The officer had

received prior discipline, including a 10-day suspension in 2018 for insubordination and a 2-day

suspension in 2017 for errors in report writing.

        In this case, the Director imposed a 30-day suspension, noting multiple Group III violations

and the officer’s recent disciplinary history. Given the volume, scope, and seriousness of the

underlying allegations, a thorough analysis was required as to whether the officer’s violations should



                                                   Page 50
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 51 of 101. PageID #: 6913




be categorized as involving “gross immorality,” “gross neglect of duty,” or “serious misdemeanors,”

and, if so, why termination was not warranted.

Case No. 36:

        On October 13, 2019, an off-duty officer was arrested for operating a vehicle while

intoxicated. At the time he was stopped by an officer of the Lakewood Police Department, he

immediately identified himself as a police officer, even though he was not armed. The officer also

refused to complete any field sobriety tests. In other respects, the officer was cooperative with the

arresting officer.

        The officer pleaded guilty to Operating a Motor Vehicle While Under the Influence on

November 22, 2019. Although the officer’s driving privileges were otherwise suspended for a one-

year period, he was permitted by the court to drive “for occupational purposes and related

occupations activities” during the period of suspension.

        The officer had a prior conviction for driving under the influence which occurred in 2017,

for which he received an eight-day suspension in 2017; he also received a two-day suspension in

2018 for a wearable camera violation.

        In mitigation, the officer stated that he was attending three to four AA meetings a week,

over and above the once-a-week AA meeting ordered by the court at the time of his sentencing.

He also represented himself as currently abstaining from the use of alcohol. During the officer’s

pre-disciplinary hearing, the Employee Assistance Unit confirmed the officer’s voluntary entrance

into the early intervention program and confirmed that he was actively participating in the AA

program. During the course of the pre-disciplinary hearing, the officer agreed to submit to three

drug and alcohol tests over 12-month period. The officer expressed remorse and plead “no contest”

to the allegation against him.



                                                 Page 51
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 52 of 101. PageID #: 6914




       On January 22, 2020, the Director suspended the officer for 18 days, identifying the

violation as a Group III offense with aggravating factors to include the prior OVI offense and his

prior suspension for the WCS violation. Although three random alcohol tests were ordered, no

“Last Chance Agreement” appears to have been imposed.

       The disciplinary matrix in place at the time of the violation called for a suspension of

between 18 and 30 days and/or termination for a second Group III violation where factors in

aggravation outweigh any factors in mitigation. As such, the discipline imposed was at the low

end of the matrix. Interestingly, while the officer in Case No. 18 was terminated for his second

OVI conviction (apparently based on the existence of a Last Chance Agreement), the officer in

this case received only an 18-day suspension for equivalent conduct and no Last Chance

Agreement was imposed to ensure termination in case of a third alcohol-related violation.

       Once again, the Director failed to document the rationale for his decision, so it is unknown

to what extent he may have considered but rejected the officer’s initial attempt to identify himself

as a police officer as an attempt to influence the arresting officer or the officer’s refusal to submit

to a field sobriety test as an aggravating factor. Nor is it known to what extent the Director

considered the officer’s prior discipline for his WCS violation as additional aggravation but

mitigated by the officer’s willingness to accept responsibility. Ultimately, however, the

discrepancies between the treatment of the officer in Case No. 18 (termination) and why the officer

in this case was not presented with a LCA point to inconsistencies in outcomes that cannot be

assessed as the Director did not provide rationale’s in either case.

Case No. 37:

       On February 18, 2019, an officer engaged in a foot pursuit with an aggravated robbery

suspect. The officer inaccurately reported that “while trying to gain control of the male suspect’s



                                                Page 52
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 53 of 101. PageID #: 6915




hands, my firearm accidently struck the male suspect on the right shoulder.” In fact, WCS video

showed that the officer actually struck the suspect (a 15-year-old) four times in the head with his

firearm. In his interview with Internal Affairs, the officer claimed that he “issued strikes” toward

the suspect’s shoulders, not realizing he was still holding his firearm. The officer stated that he

wrote his report when he was tired (having been awake for 24 hours) and while on “an adrenaline

rush.” He further claimed that his use of the word “accidently” in his use-of-force report was “a

poor choice of words” and that he intended to express that it was not his intention to strike the

suspect with his firearm, but it was his intention to strike the suspect.

         The officer was sustained for six specifications: 1) failing to clearly, thoroughly and

properly report a use-of-force incident in a use-of-force report; 2) failure to contact

Communications and request a supervisor to respond to the incident; 3) failure to complete a report

with sufficient detail for supervisors to understand the totality of the circumstances relating to the

use-of-force; 4) failing to fully and accurately report the fact that he struck the arrestee with his

firearm; 5) failing to request and report to medical personnel after striking the arrestee with an

impact weapon; and 6) removing his Wearable Camera System (WCS) from his person and placing

it on the dash of his patrol car, in violation of WCS policy.55

         In a letter dated November 27, 2019, the Director ordered the officer suspended for 25-

days for a Group III offense, identifying the multiple violations from the same incident as a factor

in aggravation. In addition, the officer was ordered to receive retraining in felony vehicle stops.




55
   It should be noted that the Internal Affairs Superintendent declined to sustain the officer for excessive force,
concluding that the force that was used was within policy and also declined to find that the officer intentionally filed
a false report. The Monitoring Team is not making a finding, at this time, on the reasonableness of those
conclusions. This evaluation is instead limited to determining whether or not the discipline ultimately imposed was
reasonable given the allegations that were, in fact, sustained by the Director.

                                                        Page 53
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 54 of 101. PageID #: 6916




          A second officer was sustained for failing to report to medical personal or a supervisor that

the arrestee alleged that he had been struck in the head with a firearm. That officer was on probation

at the time of the incident, having been on-the-job for five months. In mitigation, the officer stated

that he was unfamiliar with his responsibility to report the allegations to a supervisor, in particular

because he did not observe the arrestee to be in any medical distress. In a letter dated February 19,

2020, the second officer was ordered suspended for 12-days. The Director found the violation to

be a Group III offense and found mitigating factors to include that the officer was a probationary

officer at the time of the offense and had no prior discipline.

          The Disciplinary Matrix in existence at the time of the incident allowed for discipline of

between 13 and 30 days or termination for a first time Group III offense where aggravating factors

outweighed mitigating factors. The discipline imposed on the officer using the force was at the

high end of the range, but the Director did not explain his reasoning as to why a 30 day suspension

or termination was not imposed.

          For the second officer, the discipline matrix provided for discipline of between 10 and 30

days. Due to the lack of any documentation of rationale, there is no insight into any consideration

given by the Director about terminating the officer’s probationary status at the time the incident

was discovered or whether the officer’s probationary status and lack of experience was a mitigating

factor.

Case No. 38:

          On November 11, 2018, an off-duty officer was arrested for driving while under the

influence of alcohol in the Village of Northfield. The officer was uncooperative to the extent that

the citing officers were required to use force to place him into custody and restrain him from

attempting to escape from custody. Over the course of the arrest process, the officer threatened



                                                 Page 54
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 55 of 101. PageID #: 6917




and demeaned the involved arresting officers. As described by the Internal Affairs investigator

during the course of the pre-disciplinary hearing, the officer “felt entitled, superior, and he was

aggressive, vulgar, disrespectful, unapologetic and he blamed everyone else for the situation he

was in. He never took responsibility for his actions and was angry he was unable to use his position

to get him out of the arrest.” The officer’s threats included tirades about how he would no longer

“cut breaks” to officers and their families, that he would “revenge” his arrest and target the

arresting officers; further, the officer threatened to “f’ up” the arresting officer’s careers and even

threatened to “fuck” the arresting officer’s wife after he was released from custody. At his pre-

disciplinary hearing, the officer was apologetic and blamed his behavior on his high level of

intoxication. No mention was made by the officer or his representative of any alcohol addiction or

any efforts on his part to enter into an Employee Assistance or alcohol related program.

       In a letter dated February 10, 2020, the Director ordered the officer suspended for eight

days. The Director reduced the OVI conviction from a Group III to a Group II offense such that

the disciplinary matrix called for discipline in the range of seven or eight days.

       The Director’s unexplained decision to reduce the OVI violation from a Group III to a

Group II offense stands out, as in the four other cases involving OVI convictions reviewed in this

audit, all the other OVI offenses were classified as Group III offenses. Even if this were not the

case, the officers conduct towards the arresting officers, which was alleged in a separate allegation,

was so egregious as to warrant a Group III classification in and of itself, as conduct that “involves

a serious abuse or misuse of authority, unethical behavior, or an act that results in an actual or

serious and adverse impact…to the professionalism of the Division…Any violation of law, rule,

policy or training which…constitutes a willful and wanton disregard of Division values; or

involves any act which demonstrates a lack of the integrity, ethics or character related to an



                                               Page 55
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 56 of 101. PageID #: 6918




officer’s fitness to hold the position of police officer; or involves egregious misconduct

substantially contrary to the standards of conduct reasonably expected of one whose sworn duty is

to uphold the law;…” As such, handling this case as a Group II classification was inconsistent with

the Discipline Matrix.

Case No. 39:

        As the result of a December 28, 2018 arrest, an officer was charged with multiple

specifications to include: 1) failing to place his Wearable Camera System (WCS) into “event

mode” prior to taking a police action; specifically failing to place the camera into event mode even

after confronting a suspect “and not until almost the end of [a] foot pursuit;” 2) removing his WCS

off his person and placing it in the trunk of his zone car, preventing a recording of a conversation

between himself and the arrestee and also preventing a recording of the officer disposing of the

arrestee’s bicycle in a vacant lot; 3) failing to secure, mark, tag and enter the bicycle into property;

4) refusing a direct order of a supervisor to surrender his WCS for inspection; 5) submitting a

report “that contained untruthful, vague and inaccurate information” and falsely reporting that he

placed the bicycle into a rear lot where the arrestee’s aunt lived. The Director also considered an

additional allegation that was brought forth by the Police Review Board on a second case wherein

it was alleged that on June 3, 2018, the officer failed to activate his WCS when responding to a

large fight outside of a bar.

        In a letter dated April 15, 2020, the Director found the officer guilty of all the specifications

except for the allegation that he refused a direct order of a supervisor. The Director then reduced

the false reporting allegation from a Group III to a Group II and ordered the officer suspended for

eight days, the maximum suspension allowed for a first-time Group II violation with factors in

aggravation outweighing factors in mitigation. In his letter, the Director provided the following



                                                Page 56
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 57 of 101. PageID #: 6919




rationale for reducing the Group III allegation to a Group II allegation: "the report should not have

been approved and submitted by a supervisor if there were questions concerning the content of the

report.”

        After reviewing the District investigation and the pre-disciplinary hearing transcript, the

evidence appears compelling that the officer intentionally and deliberately lied in his report in an

attempt to cover-up the fact that he disposed of the arrestee’s bicycle by placing it in a vacant lot

and failing to book it into property. In addition, the investigation disclosed that the officer’s initial

report failed to disclose that he engaged in a foot pursuit of the arrestee who was initially on a

bicycle and who subsequently fell off his bicycle and continued an attempt to flee; instead, the

officer only reported that the arrestee “was quickly detained.”

        As such, the rationale provided does not support lowering the charge to Group II and the

outcome here is therefore inconsistent with the Discipline Matrix.

IV.         THE DIRECTOR OF PUBLIC SAFETY AND THE CHIEF OF POLICE MUST
            IMMEDIATELY BEGIN DOCUMENTING THE RATIONALE FOR
            FINDINGS ON ALLEGATIONS AND FOR THE IMPOSITION OF
            DISCIPLINE IN ALL CASES.

        As the preceding section details, the City, through the Director of Public Safety, has not

been sufficiently documenting the rationale for disciplinary decisions. The Director failed to do so

even after notice from the Monitoring Team via a memorandum provided on February 8, 2019.

The failure to provide the requisite documentation was inconsistent and does not comport with the

requirements of the Consent Decree. It should also be noted that, until recently, the Chief of Police

also appeared to be following the practice of not documenting the rationale for his decision-

making, except with respect to cases where he departed from recommendations made by the

Cleveland Police Review Board (CPRB).




                                                Page 57
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 58 of 101. PageID #: 6920




       For the Monitoring Team to be able to conduct effective reviews of the imposition of

discipline, and for officers and members of the public to have sufficient confidence that discipline

determinations are fair, the new Director and the Chief of Police must document the rationale for

their discipline determinations. Any continued failure to document the rationale for decision-

making in these cases will make it impossible for the Court to conclusively establish whether or

not the Director and the Chief are following the requirements of the Disciplinary Matrix, which,

as described in paragraph 246 of the Consent Decree, is necessary “to ensure consistency in the

imposition of discipline.”

V.     CONCLUSION

       The task of the Monitoring Team is to duly consider the City’s compliance with the

Consent Decree as it relates to the fair and impartial imposition of discipline for officers found to

have violated Department policies and procedures. Because discipline determinations were often

inconsistent with the Disciplinary Matrix, and almost universally insufficiently explained, the

Monitoring Team concludes that the City has not complied with the Consent Decree with respect

to discipline. Specifically, the Director of Public Safety consistently either ignored or failed to

follow the court-approved Disciplinary Matrix, and evidenced a pattern of imposing discipline at

the low end of the Matrix, without explanation.

       The Court has convened a status conference in order to hear from the parties and the

Monitoring Team on matters related to this Department of Public Safety Audit and discuss the

overall compliance with the accountability provisions of the Consent Decree moving forward.

Should the Court determine that the City is out of compliance with the Consent Decree, remedies

should be discussed to re-align the City with the path to compliance. The Monitoring Team is




                                               Page 58
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 59 of 101. PageID #: 6921




looking forward to working with Mr. Karrie Howard, the new Director of Public Safety, who

will take office after Director McGrath’s retirement on June 19, 2020.




                                             Page 59
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 60 of 101. PageID #: 6922




Appendix 1: Case Specific Conclusions

       The Monitoring Team’s case-specific conclusions are summarized as follows:

 Case     Date     of   Officer   Sustained       Discipline   Aggravating      Appropriateness    Matrix
 Review   Pre-Disc.     Rank      Conduct         Imposed      or Mitigating    of Discipline      Compliant?
 #        Hearing /               (*=integrity                 Factors                             (Y/N?)
          Date     of             related                                                          *=deficient
          Discipline              violation)                                                       discipline
 1a.      2/20/18       Comm      Failure to      Demotion     Prior            Demotion only      Yes
          /             ander     supervise                    discipline for   to the rank of
          3/12/18                                              similar          Captain.
                                                               violation;
          (20 days)                                            Risk of
                                                               danger to the
                                                               community.
 1b.      2/26/18       Sgt. #1   Failure to      Demotion     Repeated         Suspension         Yes*
          /                       Investigate                  violations;      without pay, in
          3/12/18                                              Risk of          addition to
                                                               danger to the    demotion,
          (14 days)                                            community;       would have
                                                               Gross neglect    been more
                                                               of duty.         appropriate.
 1c.      2/23/18       Sgt. #2   Failure to      15-days      Risk of          Matrix allowed     Yes*
          /                       supervise                    danger to the    for a suspension
          3/12/18                                              community;       of up to 30 days
                                                               Gross neglect    or demotion, or
          (17 days)                                            of duty.         termination.
 2a.      2/26/28       Police    Failure to      10-days      In-custody       Discipline         No
          /             Officer   timely notify                death of         imposed was
          3/12/18       #1        EMS                          person           the most lenient
                                                               suffering        permitted; no
          (14 days)                                            mental health    indication that
                                                               crisis; Field    aggravating
                                                               Training         factor was
                                                               Officer.         considered.
 2b.      2/26/18       Police    Failure to      Written      Probationary     Group III          No
          /             Officer   timely notify   Reprimand    officer; In      offense reduced
          3/12/18       #2        EMS                          custody death    to Group 1 and
                                                               of a person      then further
          (14 days)                                            suffering        mitigated.
                                                               from a mental
                                                               health crisis.
 3.       3/27/18       Police    Misdemeanor     15-days      Vulnerable       Officer should     No
          /             Officer   theft*                       victim;          have received
          3/29/18                                              Inappropriate    maximum
                                                               financial        suspension in
          (2 days)                                             relationship;    lieu of
                                                               Integrity-       termination or
                                                               related          termination.
                                                               violation.




                                                  Page 60
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 61 of 101. PageID #: 6923



Case     Date     of   Officer   Sustained        Discipline   Aggravating      Appropriateness   Matrix
Review   Discipline    Rank      Conduct          Imposed      or Mitigating    of Discipline     Compliant?
#                                (*=integrity                  Factors                            (Y/N?)
                                 related                                                          *=deficient
                                 violation)                                                       discipline
4.       No            Police    On duty          18 days      Multiple         Discipline        Yes*
         hearing       Officer   insubordinati                 violations on    imposed on low
         /                       on; Off-duty                  multiple         end of matrix
         3/29/18                 failure to                    occasions;       range.
                                 cooperate                     Criminal
                                 with police &                 violations.
                                 disturbing the
                                 peace; Arrest
                                 for Operating
                                 Vehicle
                                 While
                                 Intoxicated
                                 (OVI) &
                                 improper
                                 storage of a
                                 firearm;
                                 Driving while
                                 under
                                 Suspension.
5.       No            Police    Arrest for       14 days      Integrity-       Discipline        Yes*
         hearing       Officer   Domestic                      related          imposed on low
         /                       Violence;                     violation;       end of matrix
         4/10/18                 Guilty Plea to                evidence of      range.
                                 Disorderly                    domestic
                                 Conduct;                      violence.
                                 Lied to
                                 Arresting
                                 Officers.*
6.       No            Police    Secondary        23 days      Charged with     Termination       Yes*
         hearing       Officer   employment                    serious          would have
         /                       without                       misdemeanor      been permitted
         4/26/18                 authorization;                offenses;        and was
                                 Failure to                    attempt to       warranted.
                                 report a Use-                 interfere with
                                 of-Force;                     a criminal
                                 Untruthful to                 investigation;
                                 responding                    Integrity-
                                 supervisor;                   related
                                 Attempt to                    violation.
                                 Interfere with
                                 Criminal
                                 Investigation;
                                 Diverted after
                                 being
                                 criminally
                                 charged with
                                 Falsification,
                                 Obstructing
                                 & Dereliction
                                 of Duty.*


                                                  Page 61
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 62 of 101. PageID #: 6924




Case     Date     of   Officer   Sustained           Discipline   Aggravating     Appropriateness    Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating   of Discipline      Compliant?
#                                (*=integrity                     Factors                            (Y/N?)
                                 related                                                             *=deficient
                                 violation)                                                          discipline
7.       3/5/18        Sergea    Failed to           14 days      Prior           Prior              Yes
         /             nt        complete four                    disciplinary    disciplinary
         5/3/18                  injury packets                   history;        history
                                 for officers as                  Supervisor      appropriately
         (59 days)               required.                                        used to increase
                                                                                  Matrix Group
                                                                                  level.
8.       4/6/18        Sergea    Off duty            11 days      Multiple        Discipline on      No
         /             nt        possession of                    violations,     the low end of
         5/4/18                  an open                          multiple        the Matrix.
                                 container in a                   incidents;      Failure to take
         (28 days)               zone car;                        OVI with        into account
                                 Conviction                       crash and       multiple
                                 for OVI crash                    injury;         aggravating
                                 (w/injury to                     Supervisor.     factors.
                                 the officer);
                                 Failure to
                                 timely
                                 investigate
                                 use-of-force
                                 incidents;
                                 Unprofession
                                 al on-duty
                                 conduct &
                                 improperly
                                 order to
                                 violate body
                                 camera
                                 policy.
9.       No            Police    False written       15 days      Multiple        Termination        Yes*
         hearing       Officer   statements                       integrity-      would have
         /                       regarding an                     related         been permitted
         5/8/18                  off-duty arrest.*                violations.     and was
                                                                                  warranted.
10.      No            Police    Excessive           15 days      Off duty        Discipline         Yes*
         hearing       Officer   Force; Failure                   assault;        imposed was at
         /                       to notify a                      Uncharged       the low end of
         5/11/18                 supervisor of                    integrity-      the Matrix.
                                 the use of force;                related
                                 Failure to                       violation
                                 obtain medical                   (lying to
                                 attention for                    Internal
                                 victim.*                         Affairs)




                                                     Page 62
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 63 of 101. PageID #: 6925



Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness    Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline      Compliant?
#                                (*=integrity                     Factors                             (Y/N?)
                                 related                                                              *=deficient
                                 violation)                                                           discipline
11.      No            Police    Failure to place    12 days      None             Unknown why        Yes
         hearing       Officer   WCS in “event                                     a 12-day
         /                       mode” prior to                                    suspension was
         5/15/18                 incident;                                         chosen (as
                                 Inappropriate                                     opposed to any
                                 method used for                                   other
                                 verifying the                                     disciplinary
                                 validity of a                                     choice between
                                 protective                                        10 and 30 days
                                 order.                                            permitted by the
                                                                                   Matrix
12.      No            Sergea    Failure to          15 days      Supervising      Matrix required    Yes*
         hearing       nt        properly                         officer –        10 to 30 days
         /                       investigate and                  gross neglect    suspension,
         6/28/18                 arrest an off-                   of duty;         demotion or
                                 duty officer for                 Multiple         termination for
                                 OVI; Failure to                  Violations;      “gross neglect
                                 ensure                           Integrity-       of duty” and
                                 subordinate’s                    related          “criminal law
                                 compliance                       violation.       violations.”
                                 with WCS                                          Discipline in
                                 policy; Failure                                   the mid-range
                                 to notify                                         permitted by the
                                 Integrity                                         Matrix was
                                 Control.*                                         unreasonable.
13a.     No            Sergea    Failure to          10 days      Gross            Discipline at      Yes*
         hearing       nt        Supervise                        dereliction of   low end of
         /                                                        duty; Danger     Matrix range
         7/16/18                                                  to the           even though it
                                                                  community;       appeared to
                                                                  Multiple         involve a “gross
                                                                  violations.      neglect of
                                                                                   duty.”
13b.     6/25/18       Detecti   Failed to timely    25 days      Gross            No explanation     Yes*
         /             ve        process 188                      dereliction of   for why officer
         8/1/18                  sexual assault                   duty; Danger     was not given
                                 kits; Deceptive                  to the           the maximum
         (37 days)               in failing to                    community;       permitted
                                 disclose                         Multiple         suspension of
                                 additional                       violations;      30 days.
                                 backlogged                       Integrity-
                                 case                             related
                                 investigations                   violation.
                                 to supervisors;
                                 Failure to turn
                                 in a report after
                                 being ordered to
                                 do so.*




                                                     Page 63
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 64 of 101. PageID #: 6926



Case     Date     of   Officer   Sustained               Discipline   Aggravating      Appropriateness   Matrix
Review   Discipline    Rank      Conduct                 Imposed      or Mitigating    of Discipline     Compliant?
#                                (*=integrity                         Factors                            (Y/N?)
                                 related                                                                 *=deficient
                                 violation)                                                              discipline
14.      7/25/18       Dispat    Positive drug           3 days &     Use of illegal   Failure to        No
         /             cher      test (Marijuana)        Last         substance.       classify as
         7/26/18                                         Chance                        Group III
                                                         Agreement                     offense.
         (1 day)
15a.     6/26/18       Police    Incident #1:            30 days      Multiple         Termination       No
                                 Untruthful in
         /             Officer                                        violations;      was warranted
                                 reporting of on-duty
         8/14/18       #1        injury; Untruthful in                Violation of     and necessary.
                                 Internal Affairs                     Constitutional
         (49 days)               interview; Failure to                rights;
                                 report application of
                                                                      Integrity-
                                 a use-of-force; Out-
                                 of-policy use of                     related
                                 force; Failure to                    violations.
                                 report injury to an
                                 arrestee; Use of
                                 demeaning
                                 language; Incident
                                 #2: Out of policy
                                 pursuit; Failure to
                                 activate WCS;
                                 Incident #3: Seven
                                 incidents of
                                 inappropriate
                                 contact with media;
                                 Incident #4:
                                 Creation and
                                 distribution of
                                 inappropriate
                                 “Memes”.*
15b.     6/26/18       Police    Withheld                12 days      Violation of     Termination       No
         /             Officer   information                          Constitutional   was permitted
         8/14/18       #2        about how                            rights;          and warranted.
                                 Officer #1 was                       Integrity-       Sustained
         (49 days)               injured.*                            related          violation for
                                                                      violation.       Constitutional
                                                                                       violation was
                                                                                       dismissed
                                                                                       without
                                                                                       justification.
15c.     6/26/18       Police    Withheld                8 days       Integrity-       Should have       No
         /             Officer   information                          related          been classified
         8/14/18       #3        about how                            violation.       as a Group III
                                 Officer #1 was                                        violation.
         (49 days)               injured.*
16.      9/21/18       Detecti   Off duty hit &          18 days      Cover-up of      No use of         No
         /             ve        run causing                          an off-duty      aggravating
         10/10/18                injury; Driving                      criminal act;    factors to
                                 while Impaired                       Integrity-       increase
         (19 days)               causing injury;                      related          penalty.
                                 False                                violation.
                                 information to
                                 Internal
                                 Affairs.*


                                                         Page 64
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 65 of 101. PageID #: 6927



Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness    Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline      Compliant?
#                                (*=integrity                     Factors                             (Y/N?)
                                 related                                                              *=deficient
                                 violation)                                                           discipline
17.      9/14/18       Police    Civil court         25 days      Integrity-       Failure to         No
         /             Officer   contempt of                      related          consider
         10/10/18                court                            violation;       conduct as a
                                 conviction;                      Multiple         “serious
         (26 days)               Untruthful in a                  violations.      misdemeanor
                                 civil hearing                                     offense” or
                                 while on duty                                     “gross
                                 and in uniform;                                   immorality
                                 Used CDP                                          violation.”
                                 vehicle to
                                 attend court
                                 without
                                 permission;
                                 Appeared in a
                                 civil case while
                                 on-duty and in
                                 uniform without
                                 permission.*
18.      9/21/18       Police    Convicted of        Terminatio   Violation of     Appropriate.       Yes
         /             Officer   OVI – 2nd in 10     n            “Last Chance
         11/1/18                 years; Armed                     Agreement;”
                                 while                            Integrity-
         (41 days)               intoxicated;                     related
                                 Lied to                          violation;
                                 arresting officer                Criminal
                                 about                            offense.
                                 possession of
                                 firearm while
                                 intoxicated;
                                 Violation of
                                 “Last Chance
                                 Agreement.”*
19.      2/21/18       Lieute    Failure to          8 days       Supervisor       Discipline did     No
         /             nant      supervise and                    rank; Failure    not
         11/6/18                 correct                          to accept        appropriately
                                 subordinate as                   responsibility   take into
         (258 days)              to unlawful                      .                account false
                                 search of a                                       statement made
                                 vehicle.                                          during course of
                                 Uncharged                                         pre-disciplinary
                                 finding of                                        hearing.
                                 falsehood made
                                 during the
                                 course of the
                                 pre-disciplinary
                                 hearing.*




                                                     Page 65
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 66 of 101. PageID #: 6928



Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness    Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline      Compliant?
#                                (*=integrity                     Factors                             (Y/N?)
                                 related                                                              *=deficient
                                 violation)                                                           discipline
20.      9/20/18       Detecti   Refusal to          25 days      Integrity-       Failure to         No
         /             ve        answer                           related          Terminate
         11/21/18                questions                        violation with   where Matrix
                                 proffered by                     prior            created a
         (62 days)               Internal Affairs;                discipline for   “rebuttal
                                 Untruthful in                    an Integrity-    presumption of
                                 Internal Affairs                 related          termination” a
                                 interview.*                      violation.       second Group
                                                                                   III violation
                                                                                   involving
                                                                                   “gross
                                                                                   immorality
                                                                                   violation.”
21.      11/26/18      Police    Following an        10 days &    Positive drug    Discipline         Insufficient
         /             Officer   on-duty traffic     “Last        test             imposed at         investigatio
         11/29/18                accident officer    Chance                        lowest end of      n
                                 tested positive     Agreement                     the range.
         (3 days)                for                 ”                             Failure to order
                                 amphetamine.                                      additional
                                                                                   investigation.
22.      3/25/19       Police    Abuse of sick       7 days                        Discipline         Yes
         /             Officer   leave; Failed to                                  imposed was
         4/3/19                  attend required                                   within matrix
                                 medical                                           expectations.
         (9 days)                appointments;
                                 Failed to report
                                 new phone
                                 number to CDP.
23.      3/6/19        Dispat    Multiple            13 days      Multiple         Lack of written    Unknown
         /             cher      specifications                   violations –     justification
         4/4/19                  of failure to                    multiple         makes
                                 work                             instances.       evaluation
         (29 days)               mandatory                                         impossible.
                                 overtime; One
                                 instance of
                                 sleeping on
                                 duty.
24.      1/15/19       Police    Untruthful to       25 days      Prior            Termination        Yes*
         /             Officer   Inspections                      disciplinary     was permitted
         4/12/19                 Unit regarding                   history for      and warranted
                                 unauthorized                     false            due to a prior
         (87 days)               secondary                        statements;      sustained case
                                 employment;                      Integrity-       for making false
                                 Unauthorized                     related          statements to
                                 secondary                        violation.       the Inspections
                                 employment                                        Unit and for
                                 while on sick                                     lying during the
                                 leave.*                                           course of the
                                                                                   pre-disciplinary
                                                                                   hearing.


                                                     Page 66
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 67 of 101. PageID #: 6929




Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness     Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline       Compliant?
#                                (*=integrity                     Factors                              (Y/N?)
                                 related
                                 violation)
25.      3/29/19       Police    Traffic stop        25 days      Integrity-       No apparent         Yes*
         /             Officer   without cause;                   related          cause for
         4/18/19                 Unprofessional                   violations –     imposing
                                 conduct;                         multiple         discipline at the
         (20 days)               Discrimination                   attempts to      lowest end of
                                 by gender;                       cover up         the range;
                                 Failure to                       misconduct;      termination was
                                 activate WCS;                    Abuse of         permitted and
                                 Failure to                       authority for    warranted.
                                 document                         personal
                                 traffic stop;                    reasons.
                                 Traffic stop &
                                 database use for
                                 for personal
                                 gain; Failure to
                                 cooperate with
                                 OPS.*
26.      5/29/19       Police    Untruthful in       Terminatio   Integrity-       Discipline was      Yes
         /             Officer   employment          n            related          appropriate and
         5/31/19                 application                      violation.       consistent with
                                 regarding prior                                   the matrix.
         (2 days)                felony arrests
                                 and
                                 convictions.*
27.      5/29/19       Traffic   Positive result     15-day       Positive drug    Case                Incomplete
         /             Contro    from random         suspension   test; Possible   prematurely         investigatio
         5/31/19       ller      drug test for                    drug abuse.      adjudicated         n.
                                 cocaine                                           without a
         (2 days)                                                                  complete
                                                                                   investigation.
28       6/24/19       Dispat    Failing to report   3-day        Previous         Although the        Yes
         /             cher      for duty as         suspension   “Last Change     existence of a
         6/26/19                 scheduled and                    Agreement”       “Last Chance
                                 failing to notify                for positive     Agreement”
         (2 days)                a supervisor in                  test for         would have
                                 a timely fashion                 marijuana.       justified a
                                                                  The violation    higher penalty,
                                                                  appeared to      the penalty
                                                                  have been the    imposed
                                                                  result of an     appears to have
                                                                  innocent         been
                                                                  mistake.         reasonable.




                                                     Page 67
Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 68 of 101. PageID #: 6930



Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness     Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline       Compliant?
#                                (*=integrity                     Factors                              (Y/N?)
                                 related
                                 violation)
29       4/5/19        Sergea    Failure to          7-day        Supervising      Should have         No
         /             nt        conduct a           suspension   officer –        been classified
         7/30/19                 proper                           gross neglect    as a Group III
                                 preliminary                      of duty;         violation.
         (116 days)              investigation of                 Multiple
                                 an off-duty                      violations;
                                 officer for OVI-                 Appearance
                                 related crash;                   of an
                                 Failure to notify                Integrity-
                                 Integrity                        related
                                 Control of                       violation.
                                 evidence of
                                 intoxication;
                                 Failure to
                                 ensure
                                 subordinate’s
                                 compliance
                                 with WCS
                                 policy.
30       6/11/19       Sergea    Creation of         10-day       Officer’s        Discipline was      No
         /             nt        hostile working     suspension   rank; multiple   at the lowest
         8/20/19                 environment;                     violations;      level and did
                                 insubordination;                 retaliation      not take into
         (70 days)               retaliation                      against a        account
                                 against officer                  complainant.     aggravating
                                 complainant.                                      factors.
31       8/26/19       Police    Felony              Terminatio   Officer not      Appropriate.        Yes
         /             Officer   Conviction          n            permitted to
         8/30/19                                                  carry firearm

         (4 days)
32       9/16/19       Detecti   Failing to          15-day       Multiple         While               Yes
         /             ve        submit evidence     suspension   violations       discipline
         10/4/19                 and reports in a                 over an          imposed fell
                                 timely manner;                   extended         within the range
         (18 days)               Failing to                       period of        of discipline
                                 advise a                         time;            permitted by the
                                 supervisor;                      Preparation      Matrix, the
                                 Inaccurate duty                  of false         failure to
                                 reports;*                        reports:         provide
                                                                  Detective was    rationale for the
                                                                  not provided     decision made it
                                                                  with adequate    impossible to
                                                                  supervision      determine its
                                                                  or resources.    reasonableness.




                                                     Page 68
Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 69 of 101. PageID #: 6931



Case     Date     of   Officer   Sustained          Discipline   Aggravating      Appropriateness   Matrix
Review   Discipline    Rank      Conduct            Imposed      or Mitigating    of Discipline     Compliant?
#                                (*=integrity                    Factors                            (Y/N?)
                                 related
                                 violation)
33       11/11/19      Lieute    Positive random    3-day        Command          Discipline        Yes
         /             nant      drug test for      suspension   rank.            imposed
         11/14/19                alcohol.           and “Last                     consistent with
                                                    Chance                        requirements of
         (3 days)                                   Agreement                     CBA.
                                                    ”
34       10/21/19      Dispat    Multiple           Terminatio   Multiple         Appropriate       Yes
         /             cher      misdemeanor        n            crimes of
         11/15/19                convictions                     theft on 3
                                 involving a                     different
         (25 days)               series of                       days.
                                 incidents of
                                 shoplifting.*
35       10/21/19      Police    Attempting to      30-day       Multiple         Discipline        No
         /             Officer   aid in             suspension   violations on    failed to take
         11/26/19                intimidation of                 multiple dates   into
                                 a crime victim;                 – including      consideration
         (36 days)               Attempt to                      integrity-       seriousness of
                                 provide bail for                related          sustained
                                 an incarcerated                 violations and   violations &
                                 officer; Driving                violations       prior
                                 on and off duty                 inconsistent     disciplinary
                                 with an expired                 with             history.
                                 license; Driving                employment
                                 an unregistered                 as a police
                                 vehicle; Fleeing                officer.
                                 scene of a                      Officer
                                 traffic stop;                   previously
                                 Loss of police                  disciplined.
                                 ID without
                                 notifying the
                                 department;
                                 False allegation
                                 of molestation
                                 against a police
                                 supervisor;
                                 Untruthful
                                 statements to
                                 IA; Failure to
                                 safeguard a
                                 police radio and
                                 to report its
                                 loss;
                                 Inconsistent
                                 statements in an
                                 insurance
                                 claim.*




                                                    Page 69
Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 70 of 101. PageID #: 6932



Case     Date     of   Officer   Sustained           Discipline   Aggravating      Appropriateness    Matrix
Review   Discipline    Rank      Conduct             Imposed      or Mitigating    of Discipline      Compliant?
#                                (*=integrity                     Factors                             (Y/N?)
                                 related
                                 violation)
36       1/15/20       Police    OVI conviction      18-day       Prior OVI &      Discipline         Yes
         /             Officer                       suspension   prior            imposed less
         1/22/20                                     and 3        discipline.      than other 2d
                                                     random                        time OVI case
         (7 days)                                    chemical                      which resulted
                                                     tests                         in termination.
                                                                                   No LCA
                                                                                   proffered.
37a      11/4/19       Police    False reporting;    25-day       Multiple         No explanation     Yes
         /             Officer   failure to notify   suspension   violations;      as to why
         11/27/19                supervisor;                      Integrity        maximum 30-
                                 failure to notify                related          day suspension
         (20 days)               EMT; WCS                         violations;      was not
                                 violation.*                      Force used –     imposed.
                                                                  if reported
                                                                  would have
                                                                  resulted in a
                                                                  FIT roll-out.
37b      1/30/20       Probati   Failure to notify   12-day       Officer on       Unknown why        Yes
         /             onary     supervisor of       suspension   probation –      probationer not
         2/19/20       Officer   use-of-force                     on the job 5     terminated
                                                                  months only;     while on
         (12 days)                                                force alleged    probation.
                                                                  to be used       Unknown why
                                                                  was deadly       12 days within
                                                                  and would        a range of 10 to
                                                                  have resulted    30 days.
                                                                  in a FIT roll-
                                                                  out.
38       2/10/20       Police    OVI conviction;     8-day        Officer          Specification      No
         /             Officer   Resisting           suspension   resisted         reduced from
         2/20/20                 Arrest;                          arrest; failed   Class III to
                                 Threatening &                    to cooperate     Class II without
         (10 days)               Demeaning                        with             any known
                                 Behavior                         investigation;   cause.
                                                                  threatened
                                                                  and
                                                                  demeaned
                                                                  arresting
                                                                  officers
39       3/2/20        Police    False               8-day        Integrity-       False reporting    No
         /             Officer   Reporting;          suspension   related          specification
         4/15/20                 WCS                              violations       reduced from
                                 violations;                                       Class III to
         (44 days)               Mishandling of                                    Class II without
                                 property*                                         any known
                                                                                   cause.




                                                     Page 70
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 71 of 101. PageID #: 6933




         DIRECTOR OF PUBLIC SAFETY DISCIPLINE AUDIT MEMORANDUM
                              ADDENDUM “A”


I.       INTRODUCTION

         In August 2018, the Monitoring Team was made aware of a disciplinary matter involving

the false arrest of a Cleveland resident (hereinafter “the complainant”) on May 9, 2017. The Team

carefully reviewed the investigation of the alleged misconduct and imposition of discipline on

officers involved in the case.

         The case involved an incident in which CDP officers responded to a call for service to the

home of the complainant’s mother, which was prompted by his purportedly unstable and

threatening behavior. During this call for service, an altercation ensued between the complainant

and CDP officers. The complainant was held in custody on felony charges of assaulting a police

officer until he was finally released on bail on January 16, 2018.

         Those felony charges were based on the allegation that an arresting officer (hereinafter

referred to as “Officer #1”) was injured while being assaulted by the complainant during the call

for service. An investigation by the Division’s Internal Affairs Unit (“IAU”) identified evidence

that Officer #1, then a four-year veteran of the Division, wrote a false report and made false

statements – which resulted in the incarceration of the complainant for a period of over eight (8)

months. The criminal case against the complainant was eventually dismissed, on February 8, 2018,

after it was determined that the primary evidence against him was likely falsified by Officer #1.

         IAU initiated charges against three officers involved in the complainant’s arrest and

detention. The details of those internal charges against the three officers were reviewed by the

CDP Chief Calvin Williams. Chief Williams recommended that Officer #1 be terminated from his

employment with the CDP as the result of his misconduct. Chief Williams also recommended that

the other involved officers (hereinafter referred to as “Officer #2” and “Officer #3”) receive

                                              Page 71
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 72 of 101. PageID #: 6934




suspensions of up to thirty (30) days for allegedly being aware of Officer #1’s misconduct and

failing to report it as required by CDP policy.

           In the City of Cleveland, however, and unlike many other jurisdictions across the country,

the Chief of Police cannot independently fire an officer. Instead, that determination must be made

by the then-Director of Public Safety, Michael McGrath.56 In this case, the Director entered into a

plea agreement with the three involved officers. That agreement was to suspend Officer #1 for a

period of thirty (30) days, to suspend Officer #2 for twelve (12) days, and Officer #3 for eight (8)

days.

           The remainder of this addendum summarizes the Monitoring Team’s specific findings and

conclusions relating to the case. It then discusses the specific facts and evidence established in the

Internal Affairs investigation. The Monitoring Team observes here that the serious issues raised

by this case illustrates that the City has not demonstrated the necessary progress essential to move

toward compliance with the Settlement Agreement. Although it is true that this addendum

discusses only one case, the fact that City leadership and the Division’s processes could enable

what is discussed in this report leads the Monitoring Team to question whether, when it comes to

accountability, anything of significance has changed since the Department of Justice’s 2014

investigation of CDP.

II.        SUMMARY OF MONITORING TEAM FINDINGS

           Before providing more specific details on the facts of the case, the Monitoring Team here

summarizes its overall findings. These findings are discussed in greater detail in the remainder of

this addendum:




56
     See Charter of the City of Cleveland, Chapter 25, Section 119.

                                                        Page 72
Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 73 of 101. PageID #: 6935




    1. The 30-day suspension ultimately given to Officer #1 by the Director of Public

       Safety was inconsistent with paragraph 245 of the Consent Decree. The stipulated

       suspension was unreasonably lenient given the facts of the case as verified by the

       Monitoring Team on behalf of this Court: a CDP officer knowingly and intentionally

       lied, leading to an individual to be deprived of his liberty for a period of some eight (8)

       months. The imposed discipline was not reasonably based on the nature of the

       allegations as established in the Internal Affairs Investigation. There is no reason to

       believe there were any mitigating factors that warranted the imposition of the reduced

       discipline. Separately, evidence of possible racial bias and multiple additional acts of

       misconduct were ignored.

    2. The unreasonably lenient suspensions given to Officer #2 and Officer #3 also run

       contrary to paragraph 245 of the Consent Decree. There was reasonable and

       appropriate cause to terminate Officer #2 from his employment with the CDP in light

       of the untruthful statements he made to Internal Affairs and his failure to disclose

       evidence of the complainant’s innocence to CDP supervisors. The recommendation for

       a 30-day suspension by Chief Williams with respect to Officer #3 was lenient, and the

       suspension of Officer #3 for a mere 8 days was also unreasonable in light of the facts

       established by the Internal Affairs investigation.

    3. The Division inappropriately failed to pursue disciplinary action against a fourth

       officer (herein after referred to as “Officer #4”). Officer #4 was Officer #1’s partner.

       The investigation established that he inappropriately corroborated Officer #1’s claims

       of having been injured by the complainant at the scene. No disciplinary action was

       brought against Officer #4.



                                           Page 73
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 74 of 101. PageID #: 6936




         4. The Director of Public Safety failed to document any rationale for his decision-

             making, in violation of paragraph 247 of the Consent Decree which requires that

             “all disciplinary decisions will be documented in writing.” Although the imposition

             of the above-noted plea deals were documented in letters dated August 14, 2018, there

             was no documentation of the reasoning for why fabrications that resulted in an

             individual being falsely imprisoned for eight months were adequately addressed by the

             suspensions that were ultimately imposed.57 In addition to violating the Consent

             Decree, such a practice lacks transparency and accountability – the absence of which

             can lead the community, other officers, and the Monitoring Team to question whether

             or not bias or an impermissible motive was implicated in the decision-making process.

         5. The decision by the Director of Public Safety to continue to employ Officers #1

             and #2 negatively impacts the potential sustainability of reform efforts within the

             Cleveland Division of Police. The Cuyahoga County Prosecutor has advised the

             Division that both officers are now designated as “Brady Officers.” This means that

             their credibility will be subject to substantial scrutiny at future court proceedings. This

             almost certainly compromises their ability to have their testimony credited in criminal

             proceedings58 – rendering their ability to be effective law enforcement officers vastly

             diminished if not entirely precluded going forward.




57
   The fact that no documentation of the Director’s rationale for his decision-making existed within the Department of
Safety was confirmed by IA Superintendent in October 4, 2018 email to Monitoring Team.
58
   As a result of the Monitoring Team’s review of Disciplinary Letters issued by the Chief and the Director in the 2018
calendar year, the Monitoring Team has identified at least an additional seven cases involving issues of credibility
where officers were not terminated and who will require modified assignments in order to avoid the need to rely on
their testimony, because it would be subject to challenge in court.

                                                       Page 74
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 75 of 101. PageID #: 6937




         6. The Internal Affairs investigation into this specific incident was generally

             thorough, complete, and free of bias. This was a complex investigation assigned to a

             Sergeant who was new to Internal Affairs. The Internal Affairs investigator’s work was

             generally excellent, and it was clear that he was dedicated to identifying the truth and

             to establishing the facts fairly and impartially. Additionally, the review and evaluation

             of the case by the new Internal Affairs Superintendent was likewise of a high quality.

             Consequently, this is an instance in which the Division personnel conducting and

             overseeing the factual investigation have grounds to take pride in their efforts and their

             ultimate work product.

         The review of this file leaves the Monitoring Team with serious concerns about the ability

of Cleveland’s Department of Public Safety to successfully reform CDP’s accountability systems,

a key component of the Settlement Agreement between the Department of Justice and the City of

Cleveland. The Department of Public Safety’s willingness to turn a blind eye to gross misconduct,

which resulted in clear violations of a vulnerable person’s Constitutional rights was, and is,

unconscionable.



III.     THE INVOLVED OFFICERS FILED POLICE REPORTS IN SUPPORT OF THE
         FILING OF FELONY CHARGES AGAINST THE COMPLAINANT

         This section provides a brief summary of the incident (based on police reports written by

the involved officers) that gave rise to the Internal Affairs investigation addressed here.59




59
   The facts stated herein were obtained from a 34-page Internal Affairs report, dated March 20, 2018. Members of
the monitoring team confirmed the representations in the IA report through an independent review of Wearable
Camera System footage available from all officers who responded to the incident as well as video recorded officer
interviews with IA investigators.

                                                    Page 75
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 76 of 101. PageID #: 6938




         On March 4, 2017, CDP officers were called to a domestic disturbance by the family of the

complainant.60 It was reported that the complainant was breaking out the windows of his mother’s

vehicle and throwing the contents of the car onto the driveway.

         Officer #3 and Officer #2 responded to the incident. They confronted the complainant, who

refused to remove his hand from his pocket. The officers attempted to subdue the complainant

after he failed to follow their orders. Officer #2 deployed his Taser, but it did not appear to have

any effect.

         The complainant eventually retreated into his residence and dove into a hall closet. The

officers followed. The complainant claimed to be armed and threatened to shoot the officers. A

member of the complainant’s family advised the officers that he was not armed.

         Officers #1 and #4 were the first officers to respond to a request for back-up from Officers

#2 and #3. Officer #1 and Officer #3 each took one of the complainant’s legs and dragged him

out of the closet, where he was eventually arrested. Officer #1 later advised his responding

supervisor and some fellow officers that he believed his toe was broken during the course of the

incident.

         Officer #1 filed a police report indicating as follows:

                 I walked in and observed a male (the complainant) laying down inside a

                 closet fighting with P.O. [Officer #2] and P.O. [Officer #3]. I assisted with

                 attempting to handcuff him. [The complainant] was on the ground and P.O.

                 [Officer #3] told us he had a gun. I ordered him at gunpoint with my city-

                 issued weapon to show his hands and he refused. I then put away my



60
 Although the complainant was initially arrested at the time of the incident, he was released and later indicted on
April 10, 2017. He was subsequently rearrested and incarcerated on May 9, 2017. (Cuyahoga County Clerk of Courts
Docket, Case Action & Docket Information).

                                                     Page 76
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 77 of 101. PageID #: 6939




                  weapon and attempted to pull the male out of the closet. I then used my

                  bodyweight and attempted to pin him down to the ground. While on the

                  ground, [he] stated “get ready to shoot me because I’m going to start

                  shooting.” He then said “soon as my hand comes out, I’m going to shoot

                  you.” I stood up in an attempt to remove him. At this time he lifted his leg

                  up and slammed his left heel down on my right big toe. I continued to pull

                  on his right leg in an attempt to gain control. I pulled on his left leg as P.O.

                  [Officer #3] pulled on his right leg we were able to free him from the closet.

                  Once outside I kept his legs pinned down while he was being handcuffed…

                  Upon his arrival, I advised [the] Sgt. that I believed my toe to be broken.

                  At that point he instructed my partner P.O. [Officer #4] to take me to the

                  hospital for treatment, where I was treated for a broken toe and released.61

          In corresponding police reports filed by other officers who were present during the

complainant’s arrest, none reported that they were in a position to see the complainant kick or

injure Officer #1.62

         On April 20, 2017, the County Prosecutor took the case against the complainant to a Grand

Jury. He was indicted on six charges.63 In addition to the charges related to the initial call for




61
   Officer #1 Form 1 report, dated March 4, 2017 (emphasis added). (Photo of original report in IA file).
62
   All responding officers were equipped with Wearable Camera Systems (WCS). Those cameras captured footage of
officer contacts with the suspect as well as conversations amongst and between themselves. That footage was watched
for the purposes of this review. The WCS footage included audio wherein Officer #1 could be heard referring to the
complainant as a “fucking piece of shit” as the officers struggled to remove him from a closet where he was trying to
hide. Officer #1’s name-calling was particularly disconcerting given the nature of the call involving the complainant.
The complainant repeatedly tried to get officers to shoot him and was reportedly suffering from the consequences of
either drug use and/or mental illness. As such, this was a crisis intervention call where officers would be expected to
act with discretion to any extent possible. Officer #1 attended Division “Crisis Intervention Training” on August 3,
2015. Based on his conduct during the course of the call and his comments afterwards, it appears that he did not retain
necessary information from that training.
63
   Cuyahoga County Clerk of Courts Docket – Charges.

                                                       Page 77
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 78 of 101. PageID #: 6940




domestic violence and failure to comply, the complainant was charged with first-degree and

second-degree felonies related to Officer #1’s allegation that his toe was broken by the

complainant. The most serious charge, Felonious Assault on an Officer, is a first-degree felony

punishable by three to ten years in prison. The complainant was arrested on May 9, 2017 and

incarcerated unless and until he could post a $150,000 bail.64

IV.      BODY-WORN CAMERA FOOTAGE, PERSONAL TEXT MESSAGES
         EXCHANGED BETWEEN THE INVOLVED OFFICERS, AND ADMISSIONS
         MADE BY ONE OFFICER TO INTERNAL AFFAIRS CONTAINED EVIDENCE
         INDICATING THAT OFFICER #1 LIED ABOUT THE CAUSE OF HIS INJURY

         Evidence disclosed during the course of the Internal Affairs investigation supports the

conclusion that Officer #1 was not injured by a kick from the complainant. Instead, the evidence

supports a finding that Officer #1 was actually injured either as the result of Officer #2 throwing a

mirror, while attempting to remove the complainant out of the closet, or Officer #1 kicking the

mirror out of the way after it was thrown out of the closet.

         A. Body-Worn Camera Footage

         This above-noted conclusion is supported by the Wearable Camera System (“WCS”) video

footage of the incident and its aftermath. For one thing, the complainant was not positioned in a

manner that would have allowed him to kick Officer #1’s foot with enough strength to break his

toe. The footage does, however, tend to be consistent with Officer #1 being injured by Officer #2

throwing items out of the closet. In fact, the videos show a bookshelf and mirror being thrown out

of the closet by Officer #2. The items were thrown in Officer #1’s direction and Officer #1 can be




64
    Cuyahoga County Clerk of Courts Docket, 5/11/17 entry: “Defendant declared indigent. Court
assigned…counsel…Reading of indictment waived…Defendant plead not guilty to indictment. Bond set at
150,000.00 dollars…”

                                               Page 78
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 79 of 101. PageID #: 6941




heard saying: “Get this fucking thing out of my way,” before a sound is heard consistent with a

mirror breaking.65

         In fact, at the scene, Officer #1 is twice captured on WCS video clearly stating that he did

not know how he was injured:

            •    WCS video footage of Witness Officer #1:

                         Witness Officer #1: “Oh, you don’t even know what happened?

                         Officer #1: “No idea. It hurts so fucking bad.”66

            •    WCS video footage of Witness Officer #2:

                         [Officer #4 asks Officer #1 how he broke his toe].

                         Officer #1 replies: “I don’t know. I don’t know.”

                         [After walking away for 30 seconds, Officers #1 and #4 return and after

                         being advised that the officer’s WCS is on, another exchange takes place

                         wherein Officer #4 suggests]: “Your foot hurts, your toe, your toe when you

                         step on it, did he kick it?”

                         Officer #1 replies: “I think he kicked it.”

                         Officer #4 states: “Yeah, he was flailing his legs.”

                         Officer #1 states: “And that’s when I dove on his back half to try to hold

                         him down.”67

         After the incident, the complainant was transported to the hospital by ambulance. Officer

#1 was driven to the same hospital by another officer. In the ambulance bay, Officer #2’s WCS

captures Officer #2 seeing Officer #1 walking by and limping. Officer #2 asks: “Are you alright?”



65
   Officer #4, WCS video at 1:17.
66
   Witness Office #1, WCS Video at 3:43-3:48.
67
   Witness Officer #2, WCS at 12:37-12:47.

                                                 Page 79
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 80 of 101. PageID #: 6942




In response, Officer #1 first points at Officer #2 and then at his foot and says something

unintelligible to Officer #2.68 Officer #2 responds: “My fault?”69 This suggests that, at minimum,

the officers did not know how Officer #1 had been injured and that, at most, they knew or had

substantial reason to believe that Officer #1 had actually been injured by Officer #2.

         B. Text Messages

         Text messages sent later between Officer #1 and other officers70 tend to confirm that

Officer #1 believed that Officer #2 caused the injury to his foot:

                      •    May 9, 2017:71

                                    Officer #1 text to Officer #2: “Just arrested the guy who broke my

                                    foot.”

                                    Officer #2 text: “Oh yeah, haha. I thought some guy named [Officer

                                    #2] did.”

                                    Officer #1 text: “Well I’m not sure only guessing.”

                                    Officer #2 text: “Hahahaha.”

                      •    May 17, 2017:72

                                    Officer #3 text to Officer #1: “Haha, [Officer #2] just got here from

                                    court.”

                                    Officer #1 text: “Yea but we got a Code 3 on Euclid.”

                                    Officer #3 text: “We got a Code 3 on Euclid right now.”



68
   Internal Affairs did report that when using higher quality listening equipment, Officer #1 can be heard saying to
Officer #2: “This is your fault.” Officer #2, WCS #2, at 36:40.
69
   Officer #2, WCS #2 at 36:44-36:50.
70
   Text messages sent and received from Officer #1’s personal cell phone were retrieved as the result of the issuance
and execution of a search warrant, based on probable cause, by Internal Affairs.
71
   Text Extraction Report, p. 2319.
72
   Text Extraction Report, p. 2274.

                                                      Page 80
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 81 of 101. PageID #: 6943




                                Officer #1 text: “Yea we got one like 20 sec b4 u took that one.”

                                Officer #3 text: “Okay tell [Officer #2] he is writing I didn’t hear it

                                come over.”

                                Officer #1 text: “Well tell him to stop thinking about how to break

                                cops toes and starting thinking about 6 zone.”

         C. Internal Affairs Interview of Officer #273

         Officer #2 was interviewed by Internal Affairs on January 24, 2018. Officer #2 initially

denied remembering Officer #1 making any comments that he (Officer #2) was responsible for

Officer #1’s injuries. Officer #2’s testimony changed only after he was: (1) confronted with the

WCS video of Officer #1 blaming Officer #2 for his injury, and (2) he had an opportunity to confer

with his union representative. Only then did Officer #2 admit that Officer #1 blamed him for the

injuries that the complainant had been accused of in Officer #1’s police report. Officer #2 claimed

that he initially thought Officer #1 was joking, but later admitted that Officer #1 later “went over

what happened.” Specifically, Officer #2 confirmed that Officer #1 told him that the mirror that

Officer #2 threw out of the closet landed on his foot and broke his toe.

         D. Internal Affairs Interview of Officer #174

         During his Internal Affairs interview, Officer #1 claimed that, after the adrenaline of the

call wore off, he realized that the complainant had caused his injury. He claimed that “there’s no

other way it could have happened.” Officer #1 further claimed that all his comments that blamed

Officer #2 for causing his injury were jokes. Officer #1 also claimed he did not remember Officer

#2 throwing a mirror or a wooden shelf out of the closet. Although he texted a friend that he put


73
   The Internal Affairs interview of Officer #2 was video recorded and reviewed by the Monitoring Team. The
interview was also summarized in the Internal Affairs investigation report, pp. 23-25.
74
   The Internal Affairs interview of Officer #1 was video recorded and reviewed by the Monitoring Team. The
interview was also summarized in the Internal Affairs investigation report, pp. 30-33.

                                                 Page 81
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 82 of 101. PageID #: 6944




the complainant in a “leg lock,” he claimed he did not know what he was doing and he was just

trying to pull the complainant’s leg out of the closet. He did not recall telling Witness Officer #1

that he did not know how his toe was broken, nor did he remember saying the same to Officer #4.

Although he acknowledged verbally blaming Officer #2 for his broken toe, he claimed it was

because his injury was sustained on Officer #2’s call and they were “picking fun at each other.”

V.       ADDITIONAL AND SIGNIFICANT MISCONDUCT WAS IDENTIFIED BY
         INTERNAL AFFAIRS AS THE RESULT OF THE REVIEW OF TEXT
         MESSAGES SENT TO AND FROM OFFICER #1’S CELL PHONE

         A search warrant was sought and lawfully obtained by Internal Affairs for Officer #1’s cell

phone during the investigation.75 Additional evidence of misconduct and potential racial bias was

identified after Internal Affairs reviewed text messages and photographs contained on Officer #1’s

phone.

         1.     Photos and text messages established that Officer #1 was responsible for the

         creation of at least one offensive “meme” about an African-American officer in his District.

                •        The meme was entitled: WHEN YOU ARE TOO SCARED TO DO

                         POLICE WORK [above the photo of the victim officer carrying a box of

                         “Manpons”] I CHOOSE MANPONS, THE SAFE, RELIABLE AND

                         FORM-FITTING ALTERNATIVE [below the victim officer’s photo].76

         2.     In violation of privacy laws and Division policy, confidential information from

         police and state databases (OHLEG – Ohio Law Enforcement Gateway & LEADS – Law

         Enforcement Agencies Data System) regarding 76 individuals was stored on Officer #1’s

         cell phone.77



75
   Search Warrant, Cuyahoga County Common Pleas, December 11, 2017.
76
   Text Extraction Report, at p. 93-94.
77
   Internal Affairs Investigation report, p. 14.

                                                 Page 82
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 83 of 101. PageID #: 6945




         3.      In one text, Officer #1 described an unreported vehicular pursuit in which he was

         involved as a “90’s style pursuit.” 78 The Director ultimately concluded that he and Officer

         #4 had engaged in an unreported pursuit on May 17, 2017 and that he had failed to activate

         his WCS, as required by policy.79

         4.      In various texts Officer #1 described that he used an unauthorized force technique

         on the complainant (a “leg lock”) and described how he initially thought he had actually

         broken the complainant’s leg (a fact that he did not report as required in his initial report

         and, potentially, a motivation for Officer #1 to lie about the cause of his own injury). The

         tone and language of the texts suggest that Officer #1 found the prospect of injuring the

         subject amusing:

                 •       “Yeah, we fucked him up…I had him in a leg lock and I heard a crack

                         LOL.”80

                 •       “I had him in a leg lock and I was like wtf why isn’t this working, so I

                         thought I wasn’t doing it hard enough, and then he screamed. Haha.”81

                 •        “I’m pretty sure I broke his ankle…I had him in a leg lock after it happened

                         and I kept twisting like am I doing this wrong I kept applying more pressure

                         and I heard a crack he’s like ahh get off my leg. Oh well.”82

         On the evening where he used force on the complainant, Officer #1 texted his girlfriend:83

         “about to go look for some assholes.”84 In multiple other texts, after he found out that he


78
   Text Extraction Report, at p. 2273.
79
   Officer #1 Discipline Letter, dated August 14, 2018.
80
   Text Extraction Report, at p. 2771.
81
   Text Extraction Report, at p. 2737.
82
   Text Extraction Report, at p. 2772.
83
   The Monitoring Team notes here that the exchanges between Officer #1 and his girlfriend are only germane here
because they directly relate to the nature of his work and his state of mind on the evening of the incident.
84
   Text Extraction Report, p. 2780.

                                                    Page 83
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 84 of 101. PageID #: 6946




         was under investigation for the incident involving the complainant, Officer #1 disparaged

         and complained about the complainant, referring to him as an “asshole,” an “ass fuck,” a

         “fuck face” and a “fucking dirt bag.”85

            •    “[H]ow in the fuck could they even listen to that fucking dirt bag.”86

            •    “[G]ot in a bad fight with a asshole that I should have just shot.”87

            •    Officer #4: “I think they are going to fuck us for swearing at that asshole…I

                 guarantee Officer #2’s report sucks.”88

            •    Officer #1: “how could they even listen to that fucking dirt bag?... this is why no

                 one has any respect for IA, no one has the balls to say go fuck yourself we aren’t

                 looking into this.”89

          Included amongst the texts was the following exchange between Officer #1 and his

          partner, Officer #4 on December 10, 2017, after they became aware of the pending Internal

          Affairs investigation:

            •    “Such fucking bullshit. I get hurt off for 2 months and they do a fucking invest on

                 me…for what cuz some ass fuck says he didn’t do it…he didn’t get hurt at all. I

                 was the only one who got hurt.”90

      5. Text messages were found that showed that between May 12, 2017 and July 12, 2017,

         Officer #1 was providing information to a local television reporter.91 Officer #1 provided

         the reporter with information about incidents that were occurring in his District. The leaks



85
   Text Extraction Report, pp. 822, 862, 853, 2761 & 2772.
86
   Text Extraction Report, at p. 822.
87
   Text Extraction Report, at p.2732.
88
   Text Extraction Report, p. 823.
89
   Text Extraction Report pp. 820, 822.
90
   Test Extraction Report, at p 853.
91
   Text Extraction Report, pp. 2102, 2052-2053, 2059, 2118-2119, 2194, 2288-2291 & 2307.

                                                   Page 84
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 85 of 101. PageID #: 6947




           involved a number of shootings, as well as other newsworthy events. In addition, Officer

           #1 provided the reporter with information on the number and status of working zone cars

           in his District. These messages were in violation of Division policy, which requires that

           information be provided to the media through the Division’s public information officer and

           not through individual officers in the field.

VI.        INTERNAL AFFAIRS AND THE CHIEF OF POLICE FOUND THAT THE
           INVOLVED OFFICERS VIOLATED THE COMPLAINANT’S CIVIL RIGHTS

           At the conclusion of the Internal Affairs investigation, Officer #1 was “sustained” for 17

violations of CDP policy. They included: 1) Filing a False Report; 2) Lying to Internal Affairs; 3)

Violating the complainant’s Constitutional Rights; 4) Failure to Report a Use-of-Force against the

complainant; 5) Use of an Inappropriate Force Technique; 6) Failure to report an injury to the

complainant; 7) Use of Demeaning Language; 8) An out-of-policy pursuit not related to the

incident involving the complainant; 9) Failure to Activate WCS – during the course of the out-of-

policy pursuit; 10 – 16) Inappropriately providing information to the media; and, 17) Harassment

of another Officer – not related to the incident involving the complainant.92

           The Internal Affairs investigation revealed that Officer #2 committed misconduct relating

to the arrest and incarceration of the complainant. That misconduct resulted in the County

Prosecutor’s Office designating Officer #2 as a “Brady Officer.” This means that the County

Prosecutor will now be compelled to disclose to any court the fact that Officer #2 was previously

found to not be credible in the incident involving the complainant. Officer #2 was initially

sustained by Chief Williams for three specifications: (1) being untruthful and/or withholding

information about how Officer #1 sustained his injuries from his superior officers and from written

reports; (2) violating the complainant’s Due Process and Constitutional rights by falsely accusing


92
     Officer #1 Charge Letter, dated June 8, 2018.

                                                     Page 85
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 86 of 101. PageID #: 6948




him of felonious assault; and (3) having knowledge of an unreported use of force application (by

Officer #1) and injury sustained by the complainant and failing to report it to his superior or in his

written reports.93

         The Chief also recommended that a third officer, Officer #3, be sustained for two

specifications: (1) being “untruthful and/or withheld information about how Officer #1 sustained

his injury from his superior officers, and from written reports,” and (2) violating the complainant’s

Due Process and Constitutional rights while having knowledge of a false accusation and not

reporting it to his supervisors, or in his written reports.94

         Chief Williams completed his review of the Internal Affairs file on May 29, 2018. He

recommended that the Director of Public Safety conduct a pre-disciplinary hearing and terminate

Officer #1 from his employment with the CDP if the Director determined that the allegations

should be sustained. The Chief also recommended that Officers Officer #2 and Officer #3 each be

suspended for up to 30 days.95

         The City Charter requires the Chief to forward any disciplinary matters to the Public Safety

Director if he recommends discipline greater than a 10-day suspension.96

VII.     THE STANDARD OF PROOF FOR INTERNAL POLICE INVESTIGATIONS IS
         LESS THAN THE STANDARD OF PROOF FOR CRIMINAL PROSECUTIONS
         OF THE POLICE

         Administrative investigations conducted by Internal Affairs require a lower standard of

proof than criminal investigations.97 In order for administrative discipline to be imposed by the


93
   Officer #2 Charge Letter, dated June 8, 2018.
94
   Officer #3 Charge Letter, dated June 8, 2018.
95
   Internal Affairs Unit Investigation Tracking Sheet, p. 11.
96
   Charter of the City of Cleveland, Chapter 25, Section 119.
97
   On February 9, 2018, the County Prosecutor declined to file criminal charges against Officer #1 based on the
investigation submitted by Internal Affairs. The declination did not provide any rationale for the decision, and the
Monitoring Team has no information or authority to reach conclusions regarding the reasonableness of that decision.
In order to file criminal charges, however, any County prosecutor must be convinced of her/his ability to prove any
criminal charges to a jury “beyond a reasonable doubt.”

                                                      Page 86
     Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 87 of 101. PageID #: 6949




Chief of Police or the Director of Public Safety the evidence supporting the allegation must meet

a “preponderance of the evidence” standard.98 In other words, if CDP command staff concludes

that it is “more likely than not” that an officer committed misconduct, a “sustained” finding must

be made, and the officer is subject to discipline based on the nature of the conduct that has been

sustained.

           Applying the applicable standard to the facts outlined in Section IV, it appears to the

Monitoring Team that the Chief of Police was reasonable in affirming the recommendation of

Internal Affairs that Officer #1 should have been disciplined.

VIII. THE DEPARTMENT OF PUBLIC SAFETY NEGOTIATED PLEA
      AGREEMENTS WITH THE INVOLVED OFFICERS INSTEAD OF
      CONDUCTING    PRE-DISCIPLINARY HEARINGS AND IMPOSING
      APPROPRIATE DISCIPLINE

           On June 26, 2018, a pre-disciplinary hearing was scheduled for Officer #1, Officer #2, and

Officer #3 with the Director of Public Safety. Director McGrath assigned the case to be heard by

Assistant Director of Public Safety Timothy Hennessy. In lieu of conducting a hearing, and after

private conversations with police union representatives, Assistant Director Hennessy reached a

plea agreement with all of three of the charged officers.

           A. Officer #1 Plea99

           Officer #1 entered a guilty plea to amended charges following private discussions with

Assistant Director Hennessy. The parties then went on the record and Mr. Hennessy amended

Specifications #1 and #2 to read:




98
     Dkt. 7-1, ¶ 176.
99
     Officer #1 Discipline Letter, dated August 14, 2018, signed by Director Michael McGrath.

                                                       Page 87
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 88 of 101. PageID #: 6950




          •   “On March 4, 2018, you (Officer #1), withheld information regarding how you

              sustained an on-duty injury to your sector supervisor and on reporting documents

              (OWC forms, Blue Team, Form 1).”100

          •   “On February 22, 2018, you (Officer #1), withheld information during your Garrity

              interview with Internal Affairs.”101

          Specification #3 was dismissed and all other allegations were sustained.102 Officer #1

agreed to a 30-day suspension after admitting the amended allegations and agreed not to appeal

the discipline. The plea agreement was finalized by Safety Director Michael McGrath via a formal

letter dated August, 14, 2018.

          B. Officer #2 Plea103

          Assistant Director Hennessy also reached a plea agreement with respect to the charges

against Officer #2. Officer #2 accepted a 12-day suspension and agreed not to appeal. In a

discipline letter, dated August 14, 2018, Director Michael McGrath approved the plea agreement

by amending specification #1 removing verbiage that alleged that Officer #2 was untruthful and

instead stated that he “withheld information about how Officer #1 sustained his injury from his

superior officers, and from written reports.” Director McGrath also dismissed specification two,

thereby exonerating Officer #2 from culpability for violating the complainant’s Due Process and

Constitutional rights and found him guilty of allegation 3. That charge confirmed that Officer #2



100
    Specification #1 originally read: “It was determined that on March 4, 2017, you [Officer #1], were untruthful in
reporting how you sustained an on-duty injury to your sector supervisor, and on reporting documents (OWC forms,
Blue Team, Form 1).” (June 8, 2018 Charge Letter, p. 1).
101
    Specification #2 originally read: “It was determined that on February 22, 2018, you [Officer #1] were untruthful
in your Garrity Interview with Internal Affairs.” (June 8, 2018 Charge Letter, p. 2).
102
    Specification #3 originally read: “It was determined that on March 4, 2017, you [Officer #1] violated [arrestee’s]
Due Process and Constitutional rights by falsely accusing him of Felonious Assault.” (June 8, 2018 Charge Letter, p.
2).
103
    Officer #2 Discipline Letter, dated August 14, 2018, signed by Director Michael McGrath.


                                                       Page 88
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 89 of 101. PageID #: 6951




had knowledge of an unreported use of force application and injury sustained by the complainant

and failed to report those facts to his supervisor or in written reports.

           C. Officer #3 Plea104

           Officer #3 accepted an 8-day suspension and also agreed to not appeal the disciplinary

decision. In a discipline letter, dated August 14, 2018, Director Michael McGrath approved the

plea agreement by amending specification #1, removing verbiage that alleged that Officer #3 was

untruthful and instead alleged that he “withheld information about how Officer #1 sustained his

injury from his superior officers, and from written reports.” Director McGrath also dismissed

specification two, thereby exonerating Officer #3 from culpability with respect to the violation of

the complainant’s Due Process and Constitutional rights.

IX.        THE DISCIPLINARY PROCESS USED IN THIS INCIDENT FAILED TO
           COMPORT WITH CONSENT DECREE REQUIREMENTS.

           The Consent Decree requires that disciplinary decisions be fair and consistent “and that

mitigating and aggravating factors are identified and consistently applied and documented.”105

No rationale was ever documented or provided for the decision to amend the first two

specifications – #1 which originally alleged that Officer #1 intentionally wrote a false report, as

opposed to the allegation that he “withheld information” regarding how he sustained his injury;

and #2 which originally alleged he intentionally lied to Internal Affairs, as opposed to only

“withholding” information during his interview. Additionally, there was no explanation ever

provided for the determination that Officer #1 should not have been sustained for violating the

Due Process and Constitutional rights of the complainant.




104
      Officer #1 Discipline Letter, dated August 14, 2018, signed by Director Michael McGrath.
105
      Dkt. 7-1 ¶ 245 (emphasis added).

                                                       Page 89
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 90 of 101. PageID #: 6952




       The same is true of the disciplinary decisions for Officers #2 and #3. The Department of

Public Safety documented no rationale for the changes made to the recommendations and findings

of Chief Williams, nor any reasoning for the imposition of the lesser penalty. Again, the respective

12-day and 8-day suspensions were confirmed by Director McGrath in letters to the officers on

August 14, 2018.

       It must be noted that, even after the Assistant Director reached his plea agreement with

Officer #1 (and the other officers), the Safety Director was not bound by his decisions. In fact, as

the ultimate decision-maker for the Department of Public Safety, the Director had the right to

withdraw any plea agreement at any time prior to approving it in writing. The cases could have

proceeded to full hearing with an order from the Director to his Assistant Director. As such, the

Director has responsibility for the decisions ultimately made in this case, like any case addressed

by the Department, and the manner in which those decisions are documented.

X.      THE DISCIPLINARY DECISIONS WERE NOT SUPPORTED BY THE FACTS
        DISCOVERED BY INTERNAL AFFAIRS

       After reviewing the Internal Affairs file, the Monitoring Team was unable to identify any

reasonable rationale for the plea agreements reached. As detailed in Sections IV and VI, above,

Chief Williams’ recommendation that Officer #1 be terminated from employment with the

Division of Police was reasonable, appropriate, and justified in light of the nature and gravity of

the misconduct committed by that officer. The conduct of the other officers involved in this

incident warranted greater attention and consideration by the Department of Public Safety. The

following subparts summarize and address the details netted by the investigation of IA for the other

involved officers.




                                              Page 90
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 91 of 101. PageID #: 6953




          A. #2’s Employment with the CDP Should Have Been Terminated

          The facts as identified by CDP’s Internal Affairs investigation establish that Officer #2 was

untruthful as to what he knew about the cause of the injury sustained by Officer #1. Of equal

importance, Officer #2 knowingly withheld this exculpatory information from his supervisors and

prosecutors. The disclosure of that information would likely have resulted in the release of the

complainant from his unlawful incarceration.

          Officer #2 started his Internal Affairs interview106 by being evasive with respect to his

knowledge of Officer #1’s misconduct and only admitted to that knowledge after being confronted

with BWC footage and texts that were inconsistent with his initial answers. Toward the end of his

interview, Officer #2, appeared to admit that he understood that Officer #1’s joking was with

respect to Officer #2’s intent when he threw the mirror out of the closet as opposed to the fact that

the mirror may have broken his toe:

          “[H]e said that jokingly that I threw the mirror at him, like I did it on purpose, and

          broke his toe. Like I maliciously threw the mirror at him…but I think later he said

          that the guy kicked him or did whatever to his toe or like stomped on his toe or

          whatever.”107

          By remaining mute and not reporting the alternative explanation for Officer #1’s injury,

Officer #2 allowed a false prosecution to continue, which arguably amounted to a conspiracy

between the two officers to commit false imprisonment and perjury. Finally, in an attempt to

mitigate his own misconduct, Officer #2 suggested that he may have told a supervisor about Officer

#1’s claim. However, there was never any information provided to corroborate this claim.



106
    Officer #2’s Internal Affairs interview was summarized by the Internal Affairs investigator in his final report (pp
23-25) and was video recorded and reviewed by the Monitoring Team.
107
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 19:30-19:56.

                                                       Page 91
  Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 92 of 101. PageID #: 6954




         Ultimately, the evidence against Officer #2 was as compelling and significant as against

Officer #1. WCS footage shows Officer #1 blaming Officer #2 for his injury. Additionally, text

messages were located on Officer #1’s phone that continued to place the blame on Officer #2. On

December 6, 2017, prior to the service of the search warrant on Officer #1’s phone, Officer #1 and

Officer #2 appeared to confirm with one another their plan to stick to their story.108

         During his January 24, 2018 interview with Internal Affairs, Officer #2 stated he did not

remember being at the hospital with Officer #1. He also claimed not to remember any conversation

where Officer #1 blamed him for breaking his toe. Only after being shown the text message

exchange where Officer #2 acknowledged that Officer #1 blamed him for breaking his toe did

Officer #2 say that he “maybe” remembered it: “I’m not gonna say I didn’t text it, obviously I did,

but I can’t remember.”109 Officer #2 continued being evasive when shown a photo of a DVD shelf

he threw out of the closet and asked if Officer #1 ever told him that the shelf landed on his foot:

              “I mean, I don’t know…I mean…he…I don’t know like…I was, I was

             throwing stuff…I don’t know…I was just trying to get to the guy…I mean, I

             didn’t, I really don’t remember when they got there…I remember, because I

             thought…when I think I reviewed my camera once, and it’s, I saw

             it…umm…they arrive sooner than I thought they did. I thought I was like


108
    Officer #1 text: (12/6/17 @ 23:31): Yooooo, I hope this isn’t too late but I guess your internal affairs invest is
about me. If get a chance give me a call.”
Officer #1 text (12/6/17 @ 23:37): “IDK I’m worried that the joke about u breaking my foot might fuck me haha.”
(Text Extraction Report, p. 863).
Officer #2 (12/6/17 @ 23:40): “You will be fine, don’t lose sleep over it. They are just looking at everything that
you’ve gotten into because of your shooting. [Officer #1 had been previously involved in an officer-involved shooting
that had not yet been administratively resolved]. A report was made to document your injuries and how they happened.
You will be fine. I’m sure I said some bad words so I’m sure I will get something too.”
Officer #1 (12/6/17 @ 23:41): “That’s fucked up.” (Text Extraction Report, p. 863-864).
Officer #2 (12/6/17 @ 23:42): “It’s the city…and the doj, the city has to make it look like they have balls to stand up
to their own.”
Officer #1 (12/6/17 @ 23:43): “Yeah I guess”
Text Extraction Report, p. 862-864.
109
    Officer #2 Internal Affairs interview (January 24, 2018), Video #1, at 10:02-10:23.

                                                       Page 92
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 93 of 101. PageID #: 6955




             wresting around with the guy and kinda moving things around, and but, I mean,

             I think that at one point, I mean, he said that like ummm, I don’t know like a

             mirror or something fell on his toe, or I threw like, I don’t know.”110

          The Internal Affairs investigator then noted that it was Officer #2 who first mentioned a

mirror – he was asked again if Officer #1 mentioned a mirror in relation to his injury; he answered:

“I don’t know, I mean, I don’t think it was a bookshelf…”111 Officer #2 was then asked if at some

point Officer #1 told him the mirror landed on his foot; he answered: “I don’t know, maybe,

possibly.” Officer #2 then asked to confer with his union representative: “I need a second”.112

          Only after conferring with his Union representative and reviewing his BWC footage did

Officer #2 verify that Officer #1 told him that the mirror had hit him and had caused the injury to

his foot. While Officer #2 stated that he initially thought the Officer #1 was joking, Officer #1

went on to explain that the mirror that was thrown out of the closet by Officer #2 had broken his

toe. Officer #2 then went on to attempt to justify charging the complainant with felonious assault

by saying: “I was trying to get the guy under control, and his injury was because of everything that

was going on.”113 Officer #2 was ultimately asked if he was “under a full understanding that the

mirror broke his [Officer #1’s] toe, and not the arrested male at that point?” He answered: “Well…I

guess, yes. I was under the…yes, that I, because of me throwing the mirror trying to get like

everything out of the way…”114

          He then went on to claim that “I guess I just did what my supervisor told me to do,” and he

later suggested that he thought he told a supervisor that it was a piece of furniture that caused the



110
    Officer at #2 Internal Affairs interview (January 24, 2018), Video #, at 13:45-15:00.
111
    Officer #2, Internal Affairs interview (January 24, 2018), Video #1, 15:00-15:25.
112
    Officer #2, Internal Affairs interview (January 24, 2018), Video #1, at 15:40-16:05.
113
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 4:18.
114
    Officer #2 Internal Affairs interview (January 24, 2018), Video #1, at 7:07-7:30.

                                                       Page 93
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 94 of 101. PageID #: 6956




injury.115 Upon further inquiry, however, and after it was pointed out that his police report indicated

that the complainant had kicked Officer #1, Officer #2 stated: “now I guess I’m just all mixed

up…I don’t know, I really don’t know.”116 When asked if he was certain that his Sergeant was

aware of the true cause of Officer #1’s injury, he said he wasn’t sure, but he thought that he told

him.117

          When asked why he wouldn’t put the information about the mirror in his report: “I don’t

know.” Asked if it was normal practice to leave pertinent information out of felony reports; he

answered: “No.”118

          Officer #2’s supervising Sergeant was also interviewed by Internal Affairs and denied

being aware of any other explanation existing for Officer #1’s injury outside of the information

provided by Officers #1 and #2 in their official reports.

          It is clear from the evidence obtained by Internal Affairs that Officer #2 only came forward

and finally told the truth about the actual cause of Officer #1’s injury after he was confronted with

what he interpreted to be incontrovertible evidence. The Monitoring Team can find no reasonable

cause to remove language from the specifications recommended by Internal Affairs and the Chief

of Police that alleged Officer #2 was, in fact, untruthful with respect to how Officer #1 sustained

his injuries. Similarly, no cause has been found to dismiss the charge that he violated the

complainant’s Due Process and Constitutional rights. The only reasonable discipline for the proven

misconduct was termination from employment with the Cleveland Division of Police.




115
    Officer #2, Internal Affairs interview (January 24, 2018), Video #2, at 4:45; 7:45-8:01.
116
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 08:08-08:45.
117
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 09:30, 10:18.
118
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 20:00-20:35

                                                       Page 94
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 95 of 101. PageID #: 6957




          B. Officer #3 Should Have Received a Longer Period of Suspension

          The Department of Public Safety appears to have also ignored pertinent facts related to the

misconduct of Officer #3. After our review of the Internal Affairs file, the Monitoring Team was

unable to identify any reasonable rationale for the plea agreement that was reached. In fact, the

Monitoring Team believes that Chief William’s original recommendation of a 30-day suspension

would have been appropriate discipline for Officer #3.

          Officer #3 was interviewed by Internal Affairs on two occasions.119 During his first

interview with Internal Affairs, on January 17, 2018, he acknowledged that he did not see the

complainant kick anybody (“he was just not being cooperative – flailing his arms and legs”).120 He

confirmed hearing Officer #1 blame Officer #2 for breaking his toe, but thought that it was a joke

because he did not know why Officer #2 would break Officer #1’s toe. He acknowledged getting

a text from Officer #1 on May 17, 2017, blaming Officer #2 for breaking his toe; but he claimed,

once again, that he thought it was a joke.

          Officer #3 was interviewed a second time by Internal Affairs, on January 30, 2018. Officer

#3 acknowledged talking to Officer #2 about the incident after Officer #3’s first interview with

Internal Affairs. Officer #3 claimed that he did not remember if the filed police report was for

assault or if the incident was just a crisis intervention. When asked if he overheard a conversation

between Officer #1 and Officer #2 about how Officer #1’s toe was broken, he responded: “Possibly

yeah. I mean he said Officer #2 you broke my toe, in passing.”121 In response to whether he ever

heard Officer #1 talk about a mirror landing on his toe; he replied: “Possibly, I remember

something like, it was either a drawer, a mirror, kicked it, something, there wasn’t, there were a


119
    Officer #3’s Internal Affairs interviews were summarized by the Internal Affairs investigator in his final report (pp
21-22) and were video recorded and reviewed by the Monitoring Team.
120
    Officer #3 Internal Affairs interview (January 17, 2018), at 07:05, 09:40.
121
    Officer #3 Internal Affairs interview (January 30, 2018), at 1:40.

                                                        Page 95
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 96 of 101. PageID #: 6958




couple things.”122 When he was asked if it was fair to say that Officer #1 told Officer #2 that

something he threw out of the closet landed on his foot; he replied: “Yes.”123 He still claimed that

he passed off these conversations as a joke. Officer #3 was unable to provide an explanation for

why he did not provide Internal Affairs with this information in his first interview.

          After reviewing the Internal Affairs investigation as to Officer #3, there was sufficient

evidence to establish that Officer #3 had been evasive and inaccurate in his first Internal Affairs

interview. Officer #2 stated in his interview with Internal Affairs that he was “almost positive”

Officer #3 was present during the conversation he had with Officer #1 about the mirror hitting

Officer #1’s toe.124 In his second interview, Officer #3 acknowledged being present for such a

conversation. In his second interview, he also acknowledged that he had spoken to Officer #2 about

the incident after his first interview with Internal Affairs. It was only thereafter that he

acknowledged knowing anything about the items thrown out of the closet and that they may have

provided an alternative explanation for Officer #1’s injury.

          Although the Monitoring Team acknowledges that more effort could have been taken into

investigating whether Officer #3 actually knew that the complainant was in custody based on

Officer #1’s allegation of felonious assault, an eight-day suspension for failing to cooperate in the

investigation appears to be unreasonable and contrary to the expectations and needs of the

Cleveland Division of Police and the Department of Public Safety.

          C. Charges Should Have Been Proffered Against Witness Officer #4

          No charges were proffered against Officer #4 by Internal Affairs as they related to the

incident involving the complainant and no discipline was recommended by Chief Williams in that



122
    Officer #3 Internal Affairs interview (January 30, 2018), at 1:50.
123
    Officer #3 Internal Affairs interview (January 30, 2018), at 2:34.
124
    Officer #2 Internal Affairs interview (January 24, 2018), Video #2, at 15.05.

                                                       Page 96
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 97 of 101. PageID #: 6959




regard. The Monitoring Team is concerned by the Division’s failure to recommend sustained

charges against Officer #4 (Officer #1’s partner) relating to the incident.

          During his interview with Internal Affairs, on January 30, 2018,125 Officer #4

acknowledged that Officer #1 initially told him he did not know how he broke his toe. Officer #4

also acknowledged that he did not see how Officer #1 was injured as he was facing the other way

when it happened. And yet, on two occasions at the scene, even after being told by Officer #1 that

he did not know how he was injured, Officer #4 corroborated Officer #1’s subsequent claim that,

in fact, he was kicked by the complainant and voluntarily offered up that the suspect was “kicking”

and flailing” and “slamming” Officer #1:126

          •       Witness Officer #2’s WCS video shows Officer #1 first saying to Officer #4 that

          he did not know how he was injured; he then comes back 30 seconds later with Officer

          #4 and tells Witness Officer #2 on video that he was kicked by the complainant:

                  o        Witness Officer #2: “You all right man?”

                  o        Officer #1: “Yeah, yeah, I’m good.”

                  o        Witness Officer #2: “Nothing you can do about that but tape it.”

                  o        Officer #1: “I know. I want to go to the hospital, so may as well.”

                  o        Officer #4: “You really think you broke it?”

                  o        Officer #1: “Yeah, I’m almost positive I broke it.”

                  o        Officer #4: “Your toe?”

                  o        Officer #1: “Yeah.”

                  o        Officer #4: “How?”



125
    Officer #4’s Internal Affairs interviews were summarized by the Internal Affairs investigator in his final report (pp
26-28) and were video recorded and reviewed by the Monitoring Team.
126
    Witness Officer #2 WCS Video, at 11:52-12:50.

                                                        Page 97
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 98 of 101. PageID #: 6960




                   o        Officer #1: “I don’t know. I don’t know.”

                   o        Officer #4: “Fuck.”

                   o        Officer #1: “Either my toe is broke or my nail is ripped off.”

                   o        [Officer #4 and Officer #1 walk away and then return after 30 seconds]

                   o        [Witness Officer #2 advises his WCS is on].

                   o        Officer #4: “Your foot hurts, your toe, your toe when you step on it, did he

                            kick it?”

                   o        Officer #1: “I think he kicked it.”

                   o        Officer #4: “Yeah, he was flailing his legs.”

                   o        Officer #1: “and that’s when I dove on his back half to try to hold him

                            down.”

           •       Witness Officer #3’s WCS shows an additional conversation between Officer #4,

           Officer #1, the supervising Sergeant and members of Emergency Medical Services:127

                   o        Officer #4: “my partner’s toe might be broke. . .the guy was flailing and

                            kicking.”

                   o        Sergeant: “you got kicked?”

                   o        Officer #1: “yeah”

                   o        Officer #4: “The guy was like slamming him.”

           Consequently, it appears clear that Officer #4 was willing to offer false corroboration of

Officer #1’s claim at the scene. Even though he later acknowledged that he did not see how Officer

#1 was injured, he was willing to tell a supervisor that the complainant was “slamming” Officer

#1. Officer #4 then went on to document in his own report Officer #1’s claim that he was assaulted



127
      Witness Officer #2 WCS Video #1, at 09:24-09:35.

                                                         Page 98
      Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 99 of 101. PageID #: 6961




by the complainant, even though it was Officer #4 who first suggested to Officer #1 that his injury

was caused by being kicked by the complainant.

          It does not appear that either Internal Affairs, the Chief’s Office or the Directory of Public

Safety’s Office identified this issue in their review and handling of the case. As such, Officer #4

was not subject to any discipline for actually facilitating the original false statements made by

Officer #1.

XI.       THE IMPOSITION OF DISCIPLINE IN THIS CASE HIGHLIGHTED A
          SYSTEMIC PROBLEM REGARDING THE DIVISION’S 2018 DISCIPLINARY
          MATRIX.

          The Division adopted a new Disciplinary Matrix, effective January 1, 2018, which was

submitted by Monitor on January 10, 2018 for Court approval.128 Although the 2018 Matrix would

have allowed the Public Safety Director to impose discipline as believed appropriate by the

Monitor in this case – in that the Matrix allowed for the Safety Director to either suspend, demote

or terminate an officer for commission of a Group III violation where “aggravating factors

outweigh any mitigating factors or [there are] no mitigating factors present; as well as where the

conduct involves “gross immorality violations” – the Matrix did allow for a suspension to be

imposed from anywhere between 13 to 30 days for such violations.129 In fact, the only violation

for which the Matrix required automatic termination was the commission of “felony offenses” 130


128
    Although the use-of-force incident in this case took place on May 9, 2017, almost eight months before the
adoption of the new Matrix, the involved officers were interviewed by Internal Affairs in 2018, after the adoption of
the Matrix. As such, the Director would have been expected to apply the newly adopted Matrix to the allegations
involving untruthfulness made during the course of these interviews. In addition, given that the complainant
remained in custody until January 16, 2018 and the false charges against him were not dismissed until February 8,
2018, the continuing Constitutional rights violations continued until after the new Matrix was adopted.
129
    CDP General Police Order #1.1.11 (Section I (Table of Discipline), Paragraph.J.3.b-d.
130
    It is also arguable that Officers 1 & 2 were required to be terminated under the 2018 Matrix as they either 1)
committed a federal felony of 18 U.S.C. Section 242 for violating the complainant’s 14 th Amendment Right not to be
deprived of life, liberty, or property without due process of law while acting under color of authority or 2) committed
a felony violation of Ohio Revised Statutes, Title 29, Chapter 2921, Section 2921. Tampering with evidence: (A) No
person, knowing that an official proceeding or investigation is in progress, or is about to be or likely to be instituted,
shall do any of the following:…(2) Make, present, or use any record, document, or thing, knowing it to be false and
with purpose to mislead a public official who is or may be engaged in such proceeding or investigation, or with purpose

                                                        Page 99
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 100 of 101. PageID #: 6962




or “any conviction resulting in a Weapons Disability” and the only cases where “a rebuttable

presumption of termination” existed was for a second Group II violation involving “serious

misdemeanor offenses, gross immorality violations, [or] gross neglect of duty.”131

         The wide range of potential discipline permitted by the 2018 Matrix was of particular

concern to the Monitoring Team for violations involving untruthfulness. Given the apparent abuse

of discretion that was exhibited in this case, the Monitoring Team advised the City in 2019 that

the Disciplinary Matrix should make it clear that where violations involving integrity and honesty

are concerned, there should be a presumption that an officer will be terminated, particularly where

aggravating circumstances outweigh mitigating circumstances or where there are no mitigating

circumstances present. As a result of that recommendation, the City did, in fact, update the

Disciplinary Matrix (effective August 12, 2019) to call for presumptive termination of any officer

sustained for “False report, false statement, untruthfulness, or dishonesty.”

XII.     A NEW LIMITATION ON PLEA BARGAINING PUT INTO PLACE BY THE
         MAYOR CANNOT BE USED AS AN ALTERNATIVE FOR THE GOOD
         JUDGEMENT OF THE DIRECTOR OF PUBLIC SAFETY

         On August 27, 2018, after the Mayor’s Office became aware of the plea bargains in this

case, Mayor Jackson issued instructions creating a new process for settlements of pre-disciplinary

hearings for the CDP. Mayor Jackson ordered that “there are to be no settlements of discipline

prior to [a] disciplinary hearing” instead requiring that pre-disciplinary hearings be held even

where an officer pleads guilty or no contest to one or more allegations. Further, the Mayor

instructed that in all settlement discussions, the Director of Public Safety and the Police Chief are

required to confer with the Law Department and then bring the matter to the Mayor’s attention.132


to corrupt the outcome of any such proceeding or investigation. (B) Whoever violates this section is guilty of tampering
with evidence, a felony of the third degree. (Emphasis added). Effective Date: 01-01-1974.
131
    CDP General Police Order #1.1.11 (Section I (Table of Discipline), Paragraph.J.3 e, h, i.
132
    See August 27, 2018 Memo: “Re: Disciplinary Procedures”.

                                                       Page 100
 Case: 1:15-cv-01046-SO Doc #: 319-1 Filed: 07/13/20 101 of 101. PageID #: 6963




       The decisions made in this case were made with the full knowledge that the Cleveland

Division of Police is required to show substantial compliance with a federal court mandated

Consent Decree. While the August 27 memo from the Mayor now requires the Director of Public

Safety to confer with the Law Department before reaching a settlement agreement, that process

cannot replace the use of good judgement, logic, and common sense in the making of disciplinary

decisions. In fact, the memo does not actually require the Director to confer with the Law

Department prior to making decisions on serious cases where a settlement agreement is not being

considered. Further, the Monitoring Team notes that good practices in employment law might

counsel elected officials against being directly involved in disciplinary decision-making to avoid

any appearance that decisions are being inappropriately influenced by outside factors and ensure

that they are, instead, based on an objective and fair evaluation of the facts uncovered during the

course of a thorough Internal Affairs investigation.

XIII. CONCLUSION

       The task of the Monitoring Team is to duly consider the City’s Department of Public Safety

compliance with the Consent Decree as it relates to the fair and impartial imposition of discipline

with respect to officers who have violated Department policies and procedures. The Monitoring

Team concludes that the City, in this case, acted in a manner contrary to the Consent Decree by

failing to terminate two officers for serious misconduct and for failing to impose reasonable and

appropriate discipline with respect to two other culpable officers. Further, the Department of

Public Safety failed to document any rationale for its decision-making in this case. Although the

Mayor has injected the Law Department into the process in order to avoid future problematic

decisions, more needs to be done to ensure Consent Decree compliance.




                                             Page 101
